Case 3:04-cv-00251-TSL-FKB Document 845

 

FILED

SOUTHERN DISTRICT OF MISSISSIPPI

 

JUN 10 2019

 

 

 

 

ARTHUR JOHNSTON
BY

 

 

DEPUTY

 

mele t VEN

 

“wu 10 218

TOMS | EE
us DISTRICT JUDGE

PrOTeSS ofthe

Mississippi Department of
Child Protection Services

Monitoring Report for Olivia Y., et al. v. Bryant, et al.
2° MODIFIED MISSISSIPP| SETTLEMENT AGREEMENT

Am,
a
as
PUBLIC
CATALYST

AND REFORM PLAN

ISSUED JUNE 11, 2019

Filed 06/11/19 mere pee /

REPORT 6

JANUARY TO DECEMBER 2018
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 2 of 81

CONTENTS

INCPODUCTION 0.0.0... cccccccccessesesessscssssvssecessnncessneeeceeeeesencersneuseeseneeeeeassneevneeensasansseaasaassensounnnnnacaoassosneess 3
Summary of Progress and Challenges.........cssscssssessecsesssrsssesesseesensenessreenenseesaseneerensssessnennes 4
2018 Summary Of COMMITMENES ........ ss esecrsesescrseseetteeseesetsenetesseseserseceseassensseeateneeeeessneeeneneees 7
Methodology......ccccccsccsscscsssccsssssssseseecssssnsesssssssessessesessesececessessseeneseseesennsessesusdssaseasestanesesereens 19
De@MOgraphics..........scscceccsccscersessssscseesssssssssssseesssssssssesneseesssenssasessessensaseasegeassnanssseronsonessssensenenes 19
Creation of the Mississippi Department of Child Protection ServiCes.........cssccseseseerrsssesseeees 22
Operational Budget ............cscsscssscscsssccessnsensesscesvssnseseeeesesesesesssnesensssassesseseesassasansennssssesseeatses 23
1, Systemic Infrastructure Standards........ccccesssseessseseerseeesrsseesssssaeaseseessenseessesesesnsenesenseneoees 23
Department Leadership ........ccscsscsscsscssessserersctesssessessestesseneesseeseereneeeeeceneecanseseeseeuseesernssenseenees 23
Staff Qualifications and Training ..........ccsccscccccscssesscesssssecssssscressrssseseseceesaeeeneeesneeeesnaseetteeeeeeey 24
Caseloads and SUperviSiOn.......scscssssscsssseesesserersecsesssssssensnsenasecsecseccenenscsssssesscscoesoeensonsesteate 27
Continuous Quality IMProveMeNt...........ccscccccsccssesscsseerersesesssessessensesteneseeeeereeesensaessssesseeens 29
Management Information Systems & Data REPOrting ........ssssesesrsseseseessessensonenensnsesersesnes 30
Performance Based Contracting ........:sccccssescsessessesseeecessssssatssssssereseesassansensessesssseasnaanannesnneneee 35
Foster Care Maintenance PayMent .........cssssscsssssssssssscsececesssseeccaressesseenentsaneesseesseeseasaneaneaes 36
2. Child Safety and Maltreatment in Care ......cccsssccsesensssssesseesssessnsssssesesensereeeeesssossnrsneseneseseeeees 37
Screening Reports of Abuse and Neglect...........ccccsssssessssssersecsnensecensesensessssenssssceccerereesseeees 38
Investigating Maltreatment in Care .........csssesssesseesneeeeseetenceseesersassaansasecsonnssarossesenseesrenaes 40
3. Family-Based Placements .........cccssesscccssssssseessseessssseesesesecneseseeassesensssesseecececsnsansenesssesansanesenee 48
4, Placement Standards ..........sccccssscsssssecseccctesssessseeesssseceecacccesasssauasanarevaseseceseesssasensneceesaasooaensnaeas 54
5. VISITATION ........cecccsscccssscccscseesnccseeeenseesecenseesssscsecesesseedeseseecesscsseceneecesersesessuceeeeseaecaaceggesoeeeseatennenas 60
Worker Contact and MOnitoring...........cccccccccesssscssssecccsssesesesscsssssssreveceeeonsessnsacecenaresenaeeneeensnes 60
Developing and Maintaining CONNMECtIONS...........c.ssreeesseseseeceeeenerecenserssesersasesssseseneesesennenes 64
G6. Child and Youth PerManency...........--ccssvesscssssossssssssssevensenseeessecsesssseerssessegeeesersuserssornesseesaseeas 64
Comprehensive Family Service Plans ...........csccsssesseeseneenesnsnetesseneessnasteneeseessssenensenansnaneseentees 64
Concurrent Permanency Planning ...........cccscessssssscessesestsessesseesessneesnesssssessseesesoesseoosenseeeanes 66
Permanency Case Goals .......ccssessscsresssssseesrenecenscneeseseeesessssseseecseeseeesseseacsassesoeaaeeessrsaauanenseeaes 67
Permanency REVICWS .....cccsccccssssssecerestenessscetsuescsssenceseeesenseessaressseeessonenssnsesadenseneeeeerenensaeeenerees 71
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 3 of 81

Permanency Performance Indicators............scsscscccssscssssssssssssesssssscasessecsessssssscsscsecesececseeseeee 73

7. Transition to Independent LiVINg...........cscssecesscescscessessecssssestsssssssssesecseccecessueeeecesssensusveusesasenes 74
8. Child Well-Being.......cccsssssssssscscessssssssssscsessssssssssessusssesssssssssssssssacsecserssecatsscecscsesdessavansecsssseses 78.
Physical and Mental Health Care ..........ccsssssscsssssssssssscssessscerseecsessesssssseccesecsesesasscssssssseseeseseeeees 78
Educational Services...........ccccccsccssssssssssssssssvsvsessessassserenes seessetescesseesseeseeassacsecsenaesssensseecenceateneess 80
FIGURES

Figure 1. Age of Children in Custody on December 31, 2018 ..........sscssscecsssssssesssssscessesesssecsesesscerecsessrsvecere 20
Figure 2. Placement Types of Children in Custody on December 31, 2018 ..........ccccccsscesscessssessssssscessesceeeee 21
Figure 3. Length of Stay in Care of Children in Custody on December 31, 2018 ..........ccccccssccssecsssssesesseeceee 21
Figure 4. Percent of Workers Meeting the Caseload Standard, 2018 .........:cccscscsssscsseccesessesecscssecssseensecsses 28
Figure 5. Percent of Caseworker Supervisors Meeting the Supervision Ratio Standard, 2018.................. 28
Figure 6. Worker-Child Visitation, 2018.............sccccssesssssssssssscscessessesesecesesecsssscereecersessesscesessavsesceusessenseasacas 61
Figure 7. Worker-Foster Parent Visitation, 2018 ........c..s:ssccccsecececececcssesesesererscssescssesseecsccscesesseseesessacsnsusasee 63
TABLES

Table 1. Race of Children in Custody on December 31, 2018.....c.ccsccccccccssssssecccsserecocssecssecssscesecsseesessevscesess 20
Table 2. Exits from Care by Exit Type, January 1, 2018 to December 31, 2018.......c.cccccccsessssssssserseserseserees 22
Table 3, Federal Goals for Children in Custody as of December 31, 2018...........cccccscssececescsssecscesesscssecseece 22
Table 4. 2" MSA Caseload Standards by Case TyP@....esssssssscsssssssesssesccsecsseecreccencsssscsssssucssssssuscssnecescsesscase 27
Table 5. Current Resource Board Payment Schedule ...........ccssccscsssssscssscessesesscerscsesscsecctecscsscsseescerecsenseeres 37
Table 6. ANE Reports by Intake Action, 2018 ............csssscsssssssssssssssssssssersscsesececeseceseretscesscncessencersencarseserece 38
Table 7. Licensure Status Of HOMES, 2018 .........ccccccccssccsccessscosscerersscesesecscesesessscscssscseseecsecsceseusesssssasscseseease 50
Table 8. Non-relative Foster Homes Licensed, 2018 ..........cccccsscssescsssssscsessecscsersccessesecesecesnecececessesesscasecases 53
Table 9. Special Needs Board Rates..............sscssesssssssssesssssssssesscsscuseseseseseceescosscseecscsesecsacasacsecencasavsessussenseas 55
Table 10. Successive Emergency Shelter Placements, 2018.........cscscsscesssssssssessotsesceseescscsecessesesesscaeseccencess 60
Table 11. Worker-Child Visitation Narrative Review, 2018 .........c.cccssscsscsessscesssessosesssseccessecersssesssesacsecsceess 61
Table 12. Worker-Parent Visitation Narrative Review, 2018...........csccscssscscesssessscscsesssccscscecssesessecsvssseseence 63
Table 13. Permanency Outcome Performance Standards.........ccsccccccscscecesscesssssssecsesesscerssereserssesssesersterecsee 73
Table 14. Youth Receiving Independent Living Skills, 2018 ........cccscscssssssssecsessececesscorssscersessesecsessesseaseetece 76
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 4 of 81

Introduction

This document serves as the sixth report to the Honorable Tom S. Lee of the United States District
Court for the Southern District of Mississippi, Northern Division in the matter of Olivia Y. v.
Bryant. On December 19, 2016, the State of Mississippi, the Mississippi Department of Child
Protection Services (MDCPS) and A Better Childhood, counsel for the plaintiffs, jointly submitted
to the court a 2" Modified Mississippi Settlement Agreement and Reform Plan (the "2"? MSA")
that provides a path for improvement of Mississippi’s child welfare system. Judge Lee had
previously entered as orders of the court the Mississippi Settlement Agreement and Reform Plan
on January 4, 2008 (the "Initial Settlement Agreement") and the Modified Mississippi Settlement
Agreement and Reform Plan on July 6, 2012. MDCPS is the statewide child welfare agency that
provides child protection, abuse prevention and placement services on behalf of the State of
Mississippi. A Better Childhood is a national advocacy organization with experience in class action
litigation on behalf of children in child welfare systems. Judge Lee entered an order directing
implementation of the 2"? MSA following its submission by the parties.

in sum, the 2"! MSA, which became effective on January 1, 2018, sets forth the child welfare
infrastructure, standards and outcomes that Mississippi must meet within specific timeframes
statewide. Specifically, the 2" MSA:

¢ Provides the plaintiff class relief by committing MDCPS to specific improvements in the
state’s care for vulnerable children, with respect to their safety, permanency, and well-
being;

e Requires the implementation of a comprehensive child welfare data and tracking system,
with the goal of improving MDCPS’ ability to account for and manage its work with
vulnerable children;

establishes benchmarks and performance standards in order to prevent harm to children
in the class; and

e Provides a clear path for MDCPS to exit court supervision after the successful
achievement and maintenance of performance standards.

Pursuant to the 2" MSA, the Court appointed Public Catalyst as the monitor, charged with
reporting on MDCPS’ progress implementing its commitments. The monitor is responsible for
assessing the state’s performance under the 2" MSA. The parties agreed the monitor shall take
into account timeliness, appropriateness and quality in reporting on MDCPS’ performance. The
monitor is required to verify data reports and statistics provided by MDCPS and shall periodically
conduct case record and qualitative reviews to monitor, evaluate and validate the state’s
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 5 of 81

performance with respect to the commitments in the 2° MSA. In evaluating MDCPS’
performance, the monitor is not required to draw a conclusion as to whether the Department
has achieved or maintained substantial compliance in accordance with Sections 11. 2 and 11.3 of
the 24 MSA and has not done so. :

The monitor is required to provide a written report to the Court and the parties no less frequently
than annually. This is the monitor’s first report to the Court under the 24 MSA and reflects the
Status of Mississippi’s performance as of December 31, 2018. This report includes: MDCPS’
progress for the entirety of calendar year 2018.

Summary of Progress and Challenges

Of 113 commitments due in 2018 in the 2™ MSA, the monitor confirmed that MDCPS met
required performance standards 37 times and did not do so in at least 35 other areas. The
Department did not provide data for an additional 18 commitments, and the monitoring team
could not validate quantitative data submitted by MDCPS for another 23 commitments. The 41
commitments for which MDCPS either did not provide data or provided inaccurate data that
cannot be validated are listed in the Summary of Commitments and the relevant sections of this
report. MDCPS’ substantial and ongoing data problems include the manner in which the
Department documents and identifies certain data fields, coding errors and performance
calculations that are inconsistent with the established rules. These deficits create blind spots that
impair MDCPS management’s ability to lead the Department and ensure the safety, well-being
and permanency of children consistent with the 2" MSA.

Among the areas where MDCPS showed progress in 2018 are:

¢ Staff Qualifications: MDCPS reported that caseworkers hired in 2018 possessed an
approved degree. MDCPS also reported caseworker supervisors appointed during 2018
possessed an approved degree and the requisite years of experience.

¢ Training: During 2018, the MDCPS Office of Professional Development administered staff
training and professional development to the workforce. MDCPS reported that the newly
hired workers requiring training completed pre-service training during the period and
workers hired into their positions late in the period were enrolled in training that ended in
the first quarter of 2019. Additionally, all caseworkers and investigators received the
required 20 or more in-service training hours and all supervisors received the required 12
or more in-service training hours during 2018. Finally, MDCPS provided information
indicating that caseworker supervisors appointed in 2018 met the 90-day requirement for
training completion.
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 6 of 81

New Non-relative Homes: MDCPS licensed 431 new non-relative foster homes in 2018,
exceeding the annual target of 400 homes established by the monitor after consultation
with the Department.

Post-Adoption Services: MDCPS established a system of statewide post-adoptive services
to stabilize and maintain adoptive placements. Adoptive families eligible for adoption
subsidies have access to these services which include counseling, crisis intervention, family
preservation and stabilization services and peer support.

Among the areas where MDCPS did not meet the identified performance standard are several
critical to child safety, including:

Caseloads: The parties agreed MDCPS would build capacity in 2017 to achieve reasonable
workload standards by the start of 2018 for at least 90 percent of its caseworkers. The
parties negotiated and agreed upon the standards for caseworkers in 2016, but MDCPS
did not meet the standard for its staff at any time in 2018. Performance varied between
a high of 60 percent in the first quarter of 2018 to a low of 47 percent in the third quarter.

Screening Child Maltreatment in Care (MIC): MDCPS agreed to ensure that it maintains a
statewide system to appropriately receive, screen and investigate reports of child
maltreatment, but many features of the system lack adequate quality controls. For
example, MDCPS screened out 656 maltreatment reports involving children in custody
during 2018. MDCPS reported that the Department's Safety Review Unit (SRU) conducted
reviews of 409 of the 656 screened-out MIC reports (62.3 percent) in 2018, although it is
required to review them all. SRU determined only one report was inappropriately
screened-out and returned it for investigation, but the referral was not subsequently
investigated.

Investigating Maltreatment in Care: The monitoring team conducted a qualitative review
of all MIC investigations completed by the Special Investigations Unit (SIU) during the first
quarter of 2018 where the alleged perpetrator was a non-relative foster parent, relative
foster parent, or residential facility staff member. This included 82 investigations involving
153 children. The monitoring team concluded the evidence supported MDCPS’ findings in
58 of 82 investigations (70.7 percent). The monitoring team concluded in 14
investigations (17.1 percent) more information was needed in order to draw a proper
conclusion. There were ten investigations (12.2 percent) where some or all the allegations
were found to be unsubstantiated by MDCPS, but the monitoring team concluded that
information presented during the course of the investigation was sufficient to
substantiate.
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 7 of 81

© Reviewing Maltreatment in Care Investigations: Within 30 calendar days of the

completion of any investigation of maltreatment of a child in custody, SRU must review
the maltreatment investigation to identify any case practice deficiencies in the.
investigation and any remedial actions necessary to ensure the safety of the child who is
the subject of the investigation, as well as any other children in the home or placement.
The monitoring team determined that SRU conducted reviews of only 325 (65.9 percent)
of 493 investigations in 2018. The monitoring team reviewed SRU reports for 82 MIC
investigations from the first quarter of 2018 and observed that SRU noted case practice
deficiencies in 14 of the SRU reports. Specific remedial actions and timeframes to address
these deficiencies were not identified in the SRU reports.

Maltreatment in Care: Data provided by MDCPS and verified by the monitoring team
indicate that 95 children in MDCPS’ custody were victims of abuse or neglect by their
caregivers, a rate of child maltreatment that is more than three times the standard agreed
upon in the 2"7 MSA. MDCPS should have protected at least 68 more children from abuse
or neglect in their placements in 2018 in order to meet the agreed upon safety standard.
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 8 of 81

2018 Summary of Commitments

      

  

  

Section Commitment Achieved Report

Page
22

  
   
  

 

STRO 2.a Complete the creation and implementation of a fully functional child
welfare agency, MDCPS, which is independent of, although housed within,
the Mississippi Department of Human Services (MDHS), not later than July
: 1, 2018.

2"? MSA Defendants shall request state funds and any federal/special fund
Introduction | authorization sufficient to effect the provisions and outcome measures set
-forthinthe2°MSAQ

SYSTEMIC INFRASTRUCTURE STANDARDS

1 MDCPS shall maintain a Commissioner of Child Protection Services having | Yes 23
responsibility for the oversight and management of the MDCPS. _ | - |

1.1.a MDCPS shall hire caseworkers who have, at minimum, a bachelor's degree Yes 24
in social work or a related human services degree. The monitor shall
review and determine which degrees qualify as related human services
degrees.

1.1.b MDCPS shall hire or promote to the position of caseworker supervisor Yes 24
only persons who have a master’s degree in social work or a related

human services degree and two years of experience working with children
and families, preferably in foster care; or a bachelor's degree in social
work or a related human services degree with three years of experience
working with children and families, preferably in foster care.

1.2.a MDCPS shall maintain a Training Unit headed by a qualified director of Yes 25
training (see 2" MSA for full requirements of the Training Unit).
1.2.b MDCPS caseworkers shall receive a minimum of 270 hours of pre-service Yes 25
training, which includes instructional training and supervised field training,
and may include E-Learning. Any E-Learning training is subject to the
approval of the monitor (see 2" MSA for more info).

12 MDCPS caseworker trainees, as part of pre-service training, may be Not 26
assigned specific tasks or activities in connection with a case that is the Applicable
primary responsibility of an experienced caseworker and may, under
appropriate supervision, be assigned responsibility for a "training

/ caseload" with progressively responsible caseload assignment.

1.2.d MDCPS caseworkers shall receive a minimum of 20 hours of in-service Yes 26
training, and all supervisors shall receive a minimum of 12 hours of in-
service training.

1.2.e MDCPS caseworker supervisors, within 90 days of hire or promotion, shall Yes 26
receive a minimum of 40 hours of training, directed specifically at the
supervision of child welfare caseworkers.

1.3.a 90% of MDCPS caseworkers will have caseloads which do not exceed the No 27
caseload standards set forth in the 2"? MSA (pg. 3-4). Individual MDCPS
caseworkers with generic caseloads shall not carry a mixed caseload that
exceeds 100% capacity as calculated by weights per case type set forth in
the 2" MSA (pg. 3-4).

 

23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 9 of 81

Section

  

 
 

| Commitment

| 85% of MDCPS supervisors shall be responsible for no more than five

   

caseworkers.

Achieved

  
 
 

 

1.4.a

By December 1* of each year, MDCPS shall develop an annual Continuous
Quality Improvement Plan, which shall be subject to the approval of the
monitor after consultation with the parties.

Yes

29

 

1.5.a

MDCPS shall maintain comprehensive information systems that permit:
(1) timely access by authorized MDCPS staff to information, including
current and historical case documents, to support child safety and
continuity of care across placement settings and services; (2) ca pturing,
tracking, and reporting of applicable financial information, quantitative 2"4
MSA compliance, longitudinal performance, and child welfare

information, including federally required elements; and (3) prompts for
workers and supervisors regarding required actions in a child’s case and
whether they have taken place.

No

30

 

1.6.a

MDCPS shall provide to all county agency staff with child welfare
responsibilities access to computer services, word processing, and
electronic mail and access to the current management information
systems and access to CCWIS, once implemented.

Yes

33

 

1.6.b

Data related to compliance with the 2"¢ MSA's Foster Care Service
Standards will be collected, analyzed and made available, at least
quarterly, to MDCPS regional and county staff.

-Yes

33

 

1.6.c

MDCPS county staff shall have access to an electronic statewide database
of available placement resources.

Yes

34

 

1.7.a

Defendants shall establish, maintain and assess the effectiveness of a
performance-based contracting system to evaluate annually contract
agency compliance with the terms of the 2™ MSA. Defendants shall take
all reasonable steps to ensure contract agency remediation of any
identified deficiencies within three months.

Yes

35

 

 

1.7.b

Prior to MDCPS contracting for case management services for children in
custody, MDCPS shall submit for review and approval to the monitor a
detailed plan to ensure accountability and provide supervision and
oversight of such agencies.

Not
Applicable

35

 

1.8.a

Defendants shall ensure that all licensed foster families (regardless of
whether they are supervised directly by MDCPS or by private providers,
and whether they are kinship or unrelated foster families) receive at least
the minimum reimbursement rate for a given level of service as
established pursuant to the 2 MSA.

Yes

36

 

1.8.b

 

 

Defendants shall pay to all licensed foster families at least the basic
monthly foster care maintenance payments. Every two years thereafter,
Defendants shall provide increases in the foster care maintenance
payments, based upon the previous year's rate of inflation.

 

Yes

 

36

 

 

Mg
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 10 of 81

Section Commitment Achieved Report

    

SJ)
1.8.c Defendants shall deliver to the monitor a written report regarding the Yes 36
adequacy of a proposed schedule of foster care maintenance payments
made to foster care providers serving children and the actual cost in the
state of Mississippi to provide such care (see 2"% MSA for specific report
requirements). Following review of the Defendants’ report, the monitor
shall establish the rates that Defendants shall then implement.

FOSTER CARE SERVICE STANDARDS
2.1 MDCPS shall ensure that it maintains a statewide system to appropriately No 38, 44
receive, screen and investigate reports of child maltreatment (see 2"? MSA
for system requirements). Any extensions of the timeframes set forth in
MDCPS policy for the completion of investigations are subject to the
review and approval of the monitor.

 

 

 

 

 

 

 

2.2 MDCPS shall continue to maintain a special investigations unit whose Yes 40
responsibility is to investigate reports of maltreatment of children in
: custody. Ait et ; 7
2.2 The initiation of a special investigation shall not extend beyond 24 hours. No 40
(97.3%, very
eat close)
2.3 MDCPS will develop and implement policies and procedures, subject to No 39

the review and approval of the monitor, for the Agency to review all
maltreatment in care reports that were screened-out and assess the
appropriateness within 24 hours of all screen-out determinations. If the
decision to screen-out the report is determined to be inappropriate,
MDCPS shall ensure the report is referred for investigation immediately. /
2.4 Upon receipt of a substantiated report of child maltreatment in a contract No 43
agency group home or emergency shelter, MDCPS shall, within 30
calendar days, initiate a licensure investigation, that is in addition to and
independent of the child protection investigation (see 2" MSA for
investigation requirements).

2.5 Upon receipt of a report of child maltreatment in a private child placing No 43
agency foster home, MDCPS staff will notify the child placing agency, who
shall, within 30 calendar days, initiate a licensure investigation that is in
addition to and independent of, any child protection investigation (see 7
MSA for investigation requirements).

2.6 All allegations of maltreatment of a child in custody shall be investigated No 40 |
by a worker who has received training on intake and investigations
processes, policies, and investigation techniques and has no ongoing |
connection to the foster care case. |
2.7 Within 30 days of the completion of any investigation of maltreatment of No 43

a child in custody, as required in Section 2.1, MDCPS shall review the
__ | maltreatment investigation (see 2™ MSA for review requirements). _ es
2.8 MDCPS shall assure that standardized decision-making criteria are used No 39
for prioritizing, screening, and assessing all reports of maltreatment of
children in MDCPS custody,

 

 

 

 

 

 

 

 

 

 

 
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 11 of 81

wietottely

 
 

2.8.a.1

Commitment

By July 1, 2018, at least 90% of maltreatment-in-care investigations will be

initiated and completed within 30 days.

Achieved

Yes

mus Tlas
ite} 242)

 

40

 

2.8.b

Any foster child who remains in the same out-of-home placement
following an investigation into a report that he or she was maltreated in
that placement shall be visited in the placement by an MDCPS caseworker
according to the following schedule: 1) Once per week for the first month
and twice per month for three months if the investigation is found to be
substantiated; or 2) Twice per month in accordance with MDCPS policy if
the investigation is found to be unsubstantiated.

No

42

 

2.8.C

When a maltreatment investigation involves a foster or adoptive home,
MDCPS shall file a copy of the approved final investigative report, and any
recommendations and/or corrective actions MDCPS has deemed
necessary, in the case record of the foster child, in the file of the foster or
adoptive parents with a copy of the letter of notification to the foster or
adoptive parents, and with the Bureau Director for Licensure. MDCPS shall
also provide those records to the Youth Court Judge with jurisdiction over
the child and, upon request, to the monitor.

MDCPS did
not report

41

 

2.8.d

When a maltreatment investigation involves an agency group home,
emergency shelter, private child placing agency foster home, or other
facility licensed by MDCPS, a copy of the final investigative report shall be
filed in the child’s case record, with the Director of Congregate Care
Licensure, and sent to the licensed provider facility. MDCPS shall provide
the report to the Youth Court Judge with jurisdiction over the child and,
upon request, to the monitor.

MDCPS did
not report

41

 

 

2.9

The rate of child abuse and neglect among children in foster care shall not
exceed 0.33% per year effective for the period beginning 1/1/18 (see 2
MSA for full definition of this metric).

No

47

 

3.1

All foster homes and facilities with children placed who are in the custody
of MDCPS shall be timely licensed.

Cannot
validate

48

 

“3.41

All foster homes and facilities with children placed who are in the custody
of MDCPS shall be subject to the licensure process approved by Public
Catalyst on December 31, 2016.

Yes

48

 

 

3.2.a

No child shall remain in a foster home or facility determined to be unable
to meet MDCPS licensing standards, absent an order by a state court with
jurisdiction over child custody directing the placement of the child into a
specific unlicensed placement.

No

 

3.2.b

 

 

Safety Issues: If it is determined that an unlicensed foster home or facility
is unable to meet MDCPS licensing standards due to a safety issue,
Defendants shall take all reasonable efforts to immediately ensure the
child’s safety and to remove the child, including, if required by the court,
seeking an emergency court order. If the child is not in imminent danger,
MDCPS shall implement a safety plan and within five calendar days, either
cure the licensing deficiency if feasible, or move the child to a licensed
foster home or facility, or to an appropriate expedited relative placement,
one time only.

 

10

 

Cannot
validate

 

51
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 12 of 81

Section

(Orel aialciaie

Achieved

Report

 

3.2.¢

Non-safety Issues: If MDCPS determines an unlicensed foster home to be
unable to meet MDCPS licensing standards due to a non-safety issue,
Defendants shall, within 30 calendar days of that determination, either
cure the licensing deficiency if feasible, or move the child to a licensed
foster home or facility, or to an appropriate expedited relative placement,
one time only.

Cannot
validate

Fy f=)
51

 

3.3.a

MDCPS, in conjunction with the monitor, shall establish annual statewide
and county performance requirements and time periods for new foster
home licensure. The monitor will report to the parties MDCPS progress on
achieving the performance requirements. The Defendants shall meet the
performance requirements, including time periods.

Yes

53

 

3.3.b

MDCPS shall begin to implement the annual plan to recruit and retain
additional licensed foster home placements and shall maintain the
additional number of total placements, as necessary during the
applicability of the 2° MSA.

No

53

 

By July 1, 2018, 70% of foster homes shall provide care for no more than
five children (including foster, biological, and adoptive children) at any
given time (see 2" MSA for allowable exceptions).

Yes

54

 

 

By July 1, 2018, 60% of children with special needs shall be matched with
placement resources that meet their therapeutic and medical needs.

MDCPS did
not report

54

 

4.4/ 4.18

At least 95% of children in MDCPS custody shall be placed in the least
restrictive setting that meets their individual needs as determined by a
review of all intake, screening, assessment and prior placement
information regarding the child available at the time of placement.

own county or within 50 miles of the home from which he/she was
removed unless the child entered custody in Regions Il-East, Il-West, or V-
West or one of the exceptions provided in this 2"? MSA is documented as

applying.

90% of children who enter MDCPS custody shall be placed within his/her

Yes

Yes

 

 

4.5

Each child who enters placement from Regions Il- East, ll-West, and V-
West shall be placed within his/her own county or within 75 miles of the
home from which he/she was removed (see 2" MSA for list of approved
exceptions). This provision shall be evaluated by the monitor in December
2018 to determine whether the 75-mile exception is still necessary.

 

Yes

 

(4.6/ 4.16.2 —

 

By July 1, 2018, 60% of siblings entering MDCPS custody at or near the

_ same time shall be placed together (see 2"¢ MSA for allowable

| exceptions). If a sibling group is separated at initial placement, the
caseworker shall make immediate efforts to locate or recruit a foster

| family in whose home the siblings can be reunited. These efforts will be

_ documented and maintained in the case file.

Cannot =

validate

 

56

57

 

4.7/ 4.17.a

 

 

By July 1, 2018, 60% of children in MDCPS custody with a documented
indication that they were subject to a potential or actual placement
disruption shall have documented in the child’s case record the
reasonable steps taken to address placement stability consistent with 2°
MSA requirements.

11

 

MDCPS did |

not report

 

 
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 13 of 81

Section

  

 

4.8

 

meets:

   

No child shall remain overnight in an MDCPS office or other nonresidential
facility that provides intake functions.

Yes

ANS syste

| Report
Pees
58

    
    

 

4.9

No child under 10 years of age shall be placed in a congregate care setting
(including group homes and shelters) unless: a) The child has exceptional
needs that cannot be met in a licensed foster home; or b) In order to keep
a sibling group together for a temporary period, not to exceed 15 days
and the RD has granted documented approval for the congregate care
placement; or c) To enable a mother and baby to be placed together and
there is not an available foster home for both of them.

No

58

 

4.10/ 4.12

By July 1, 2018, 70% of children will remain in his/her existing placement
and not be moved to another placement unless MDCPS specifically
documents in the child’s case record justifications for that move and the
move is approved by a MDCPS supervisor.

No

59

 

No child shall be placed in more than one emergency or temporary facility
within one episode of foster care, unless an immediate placement move is
necessary to protect the safety of the child or of others with documented

approval from the RD.

No

59

 

By July 1, 2018, at least 75% of foster children shall have an MDCPS
caseworker meet with the child at least two times per month (see 2"! MSA
requirements for visits).

60

 

|

 

By July 1, 2018, at least 75% of foster children shall have at least one visit
per month by the caseworker, which takes place in the child’s placement.

Cannot
validate

60

 

By July 1, 2018, at least 75% of foster children receiving a 90-day trial
home visit period shall have an MDCPS caseworker meet with the child in
the home at least two times per month.

Cannot
validate

62

 

5.1.c.1

By July 1, 2018, for a least 75% of foster children with a goal of
reunification, MDCPS shall meet with the child’s parents at least monthly
unless the child’s parent(s) reside out-of-state or are incarcerated.

Cannot
validate

62

 

By July 1, 2018 at least 75% of foster parents with at least one foster child
in the home shall have MDCPS visit the home monthly.

No

63

 

MDCPS shall arrange contact for the child with his/her parents and with
any siblings not in the same placement within 72 hours of foster care
placement unless there are documented reasons why contact should not
occur. If a visit cannot be arranged within 72 hours, a telephone call to
parents, siblings, or extended family members shall be provided to the
child.

No

64

 

MDCPS and its contracting agencies shall implement a policy that
prohibits cancellation of visits as a form of discipline against children.

Yes

64

 

 

 

By July 1, 2018 at least 75% of Family Service Plans shall be submitted by
the caseworker consistent with 2"? MSA requirements, within 30 calendar
days of a child’s entry into custody. The supervisor shall review the Plan
for approval within 15 calendar days. The Family Service Plan shall be

_considered complete upon documented supervisory review and approval.

 

 

12

No

 

64

 
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 14 of 81

Section

 

absence.

Commitment

In instances in which it is impossible to meet with one or both parents, the
service planning process will proceed, notwithstanding the parent's

By July 1, 2018, in at least 75% of placement cases in which the _

 

| whereabouts of one or both parents is unknown, MDCPS shall, within 30

days, institute a diligent search for the parent(s), which shall be
documented in the child’s case record.

Achieved

Yes

~ MDCPS did |

not report

Report

Page
65

65

 

By July 1, 2018, for at least 75% of foster children who enter custody,
permanency plans shall be submitted within 30 calendar days of the
child’s entry into custody by the caseworker consistent with 2"* MSA
requirements. The supervisor shall review the plan for approval within 15
calendar days. The permanency plan shall be considered complete upon
documented supervisory review and approval.

No

65

 

6.2.a.1

At least 95% of children in custody with the goal of reunification shall have
case record documentation reflecting active concurrent permanency
planning consistent with 2"? MSA requirements.

No

66

 

6.3.a.1.a

By July 1, 2018, at least 75% of foster children with a permanency goal of
reunification shall have service plans for their parents that identify those
services MDCPS deems necessary to address the behaviors or conditions
resulting in the child’s placement in foster care and case record
documentation that MDCPS made those identified services available
directly or through referral.

No

67

 

6.3.a.2

For a child with a permanency goal of reunification, the child's MDCPS
caseworker shall meet with the child's parent(s) with whom the child is to
be reunified at least monthly to assess service delivery and achievement
of service goals, to keep the family informed and involved in decisions
about the child, and to remain current about the family's circumstances.

Cannot
validate

67

 

6.3.a.3

For children with a permanency goal of reunification, the case record shall
document opportunities provided to parents in support of reunification.

No

67

 

6.3.a.4

When a recommendation to reunify a child with his/her family has been
made, MDCPS shall develop an after-care plan with the family that
identifies the services necessary to ensure that the conditions leading to
the child's placement in foster care have been addressed, and that the
child's safety and stability will be assured. MDCPS shall take reasonable
steps to provide or facilitate access to services necessary to support the
child during the trial home visit.

No
(97.0%, very
close)

68

 

6.3.a.5.a

 

 

By July 1, 2018, at least 75% of foster children who are reunified and who
were in custody longer than 90 days shall receive a 90-day trial home visit
period or have case record documentation reflecting the Youth Court's
objection to such a trial home visit. During the trial home visit period,
MDCPS shall provide or facilitate access to the services identified in the
child's after-care plan, consistent with the 2"? MSA requirements.

 

Cannot
validate

 

oe

 

13

 
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 15 of 81

AY=To af+) 1]

 

6.3.a.6

 

  

entation

Before the end of any trial home visit period, MDCPS shall convene a
meeting with the child’s parents and the child to determine the
appropriateness of a final discharge. If final discharge is determined to be
appropriate, MDCPS shall make the appropriate application to the Youth
Court to be relieved of custody.

Achieved

No

 
 

iC}epeyad
J t=)
68

   

  

 

6.3.b.1.a

By July 1, 2018, at least 70% of children in custody with the primary
permanency goal of adoption shall have an assigned adoption specialist
and an adoption plan that identifies the child specific activities that
MDCPS will undertake to achieve adoption.

Yes

69

 

6.3.b.2.a

By July 1, 2018, a termination of parental rights referral shall be made on
behalf of at least 70% of children who have spent more than 17 of the last
22 months in foster care by the last day of a child’s seventeenth month in
care, unless an available exception pursuant to the federal Adoption and
Safe Families Act ("ASFA") has been documented by MDCPS in the child’s
case record.

Cannot
validate

69

 

 

6.3.b.3

MDCPS shall provide to the monitor a report of all TPR referrals made
during the monitoring period, the date those TPR referrals were made,
and the date the TPR petition was filed with the court.

Yes

69

 

6.3.c

Defendants shall establish and maintain a system of post-adoptive
services to stabilize and maintain adoptive placements. Adoptive families
eligible for adoption subsidies shall have access to these services, which
may include services such as counseling, mental health treatment and
crisis intervention, family preservation and stabilization services, and peer
support.

Yes

70

 

6.3.d.1

The permanency goals of durable legal custody and guardianship may be

assigned when there are documented efforts in the child’s case record to
move the child to adoption and documentation of a reasonable basis why
it is in the child’s best interests not to be considered for adoption.

Cannot
validate

71

 

 

6.3.d.2

When the permanency goals of durable legal custody and guardianship
are assigned to a child under the age of 14 years old or living with a non-
relative, MDCPS shall provide to the monitor at the end of each
monitoring period, information from the child’s case record documenting
efforts to move the child to adoption and documentation of a reasonable
basis why it is in the child’s best interests not to be considered for
adoption.

 

6.3.e

If MDCPS concludes, after considering reunification, adoption, durable
legal custody and permanent placement with a relative, that these
permanency plans are inappropriate or unavailable for a child, MDCPS
may assign a permanency goal of APPLA for the child (see 2"4 MSA for
APPLA requirements).

Cannot
validate

~MDCPS did —
not report

71

#1

 

 

 

By July 1, 2018, at least 80% of foster children who have been in custody
for at least six months shall have a timely court or administrative case
review consistent with 2"? MSA requirements.

 

14

 

71

 

 
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 16 of 81

RY-fadfeya Commitment Achieved Report
Lig] ==
6.4.b.1 By July 1, 2018, for at least 80% of foster children who have been in MDCPS did 72
custody for at least 12 months, MDCPS shall make reasonable efforts to not report
have a timely annual court review scheduled consistent with 2°9 MSA
requirements.
6.4.c MDCPS shall review documented exceptions pursuant to ASFA for children | MDCPS did 73
who have spent more than 17 of the previous 22 months in foster care not report
during the child's foster care review. fr
6.5.a.1 | By July 1, 2018, the monitor will establish the performance standard for Yes 73 «|
_ the following indicator: Of all children who enter foster care in a 12-month
period, what percent discharged to permanency within 12 months of
| entering foster care? The initial entry cohort for this indicator will be
children who entered care between October 1, 2014 and September 30, |
eos : Ra esas = |
6.5.a.2 By July 1, 2018, the monitor will establish the performance standard for Yes 73
| the following indicator: Of all children in foster care on the first day of a |
12-month period, which shall commence on October 1st of any given year, |
who had been in care between 12 and 23 months, the percent of children |
discharged from foster care to permanency within 12 months of the first
day of the 12-month period. The numerator is the number of children in
the denominator who discharged from foster care to permanency within
12 months of the first day of the 12-month period. The initial cohort for
this indicator will be children in care on the first day of October 1, 2015, |
| who had been in care for 12-23 months as of that day. |
6.5.a.3 | By July 1, 2018, the monitor will establish the performance standard for | Yes fess
| the following indicator: Of all children in foster care on the firstday ofa
12-month period, which shall commence on October 1st of any given year, —
| who had been in care for 24 months or more, the percent of children |
discharged from foster care to permanency within 12 months of the first
_ day of the 12-month period. The numerator is the number of children in
the denominator who discharged from foster care to permanency within
12 months of the first day of the 12-month period. The initial cohort for
_ this indicator will be children in care on the first day of October 1, 2015, |
A who had been in care for 24 months or more as of that day. __ afi Z| ee) ae
| 6.5.c/6.5.d | By March 15, 2018, the monitor will establish the performance standards | Yes 74
for the following indicator: for all children in the custody of MDCPS who
| were adopted in FFY2017, the monitor shall validate the average and
median lengths of time to adoption finalization for each child from the
; _ date on which the child’s adoption goal was established. 1 a
7.1 MDCPS shall provide each youth transitioning to independence with at No 74
least six months' advance notice of the cessation of any health, financial,
or other benefits that will occur at the time of transition.
7.2 Each foster youth age 14 years and older, regardless of his/her MDCPS did 75
permanency plan, shall be provided with an opportunity to participate in not report
the creation of an appropriate Independent Living service plan for a
successful transition to adulthood.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 17 of 81

RY=teqfel |

eit he

Each foster youth age 14 years and older shall have access to the range of
supportive services necessary to support their preparation for and
successful transition to adulthood. MDCPS shall maintain sufficient
resources to deliver Independent Living services to all youth described
herein.

Achieved

Report
ry -4 =)

 

 

MDCPS shall implement a policy and a process by which youth

 

 

 

 

 

 

 

 

 

 

 

 

 

record: Previous placement information.

 

 

7.4 MDCPS did 76
emancipating from the foster care system at age 18 or beyond are not report
enrolled for Medicaid coverage so that their coverage continues without
interruption at the time of emancipation.

7.5 MDCPS shall implement a policy and a process by which youth No 76
emancipating from the foster care system at age 18 or beyond receive a
start-up stipend of at least $1,000.00 at the time of emancipation, or as
soon as practicable thereafter.

7.6 MDCPS shall implement a policy and a process by which youth MDCPS did 77
emancipating from the foster care system at age 18 or beyond have not report
access to a housing resource specialist responsible for assisting the youth

| obtain an adequate living arrangement.

7.7 MDCPS shall continue to implement policies and processes which ensure MDCPS did 77
that youth emancipating from the foster care system at age 18 or beyond not report
receive services and support under the State Educational Training and
Vocational (ETV) Program for which they are eligible.

7.8.a MDCPS shall assist youth in obtaining or compiling the following Cannot 78
document(s) and such efforts shall be documented in the child's case validate
record: Educational records, such as a high school diploma or general
equivalency diploma, and a list of schools attended, when age-
appropriate.

7.8.b MDCPS shall assist youth in obtaining or compiling the following Cannot 78
document(s) and such efforts shall be documented in the child's case validate
record: A social security or social insurance number.

7.8.c MDCPS shall assist youth in obtaining or compiling the following Cannot 78
document(s) and such efforts shall be documented in the child's case validate
record: A resume, when work experience can be described.

7.8.d MDCPS shall assist youth in obtaining or compiling the following Cannot 78
document(s) and such efforts shall be documented in the child's case validate |
record: A driver's license, when the ability to drive is a goal; if not a |

| driver’s license, then a state-issued, photo identification. _ |

7.8.e MDCPS shall assist youth in obtaining or compiling the following Cannot 73
document(s) and such efforts shall be documented in the child's case validate

| record: An original or certified copy of the youth's birth certificate. _

7.8.f MDCPS shall assist youth in obtaining or compiling the following Cannot 78

document(s) and such efforts shall be documented in the child's case validate

 

16
Section

 
   

Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 18 of 81

Commitment

Achieved

Report
ia 2=

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.8.2 MDCPS shall assist youth in obtaining or compiling the following Cannot
document(s) and such efforts shall be documented in the child's case validate
record: Documentation of immigration, citizenship, or naturalization,
when applicable.
7.8.h MDCPS shall assist youth in obtaining or compiling the following Cannot 78
document(s) and such efforts shall be documented in the child's case validate
record: Documentation of tribal eligibility or membership.
7.8.1 MDCPS shall assist youth in obtaining or compiling the following Cannot 78
document(s) and such efforts shall be documented in the child's case validate
record: Death certificates when parents are deceased. __ _ 7
7.8.) MDCPS shall assist youth in obtaining or compiling the following Cannot 78
document(s) and such efforts shall be documented in the child's case validate
record: A life book or a compilation of personal history and photographs,
as appropriate. :
7.8.k MDCPS shall assist youth in obtaining or compiling the following Cannot 78
document(s) and such efforts shall be documented in the child's case validate
record: A list of known relatives, with relationships, addresses, telephone
/ | numbers, and permissions for contacting involved parties. fo
8.1.a.1 By July 1, 2018, 70% of children shall have an initial medical screening _ No 78
within 7 days of the child's entry into foster care. |
8.1.b.1 By July 1, 2018, 70% of children shall have an initial EPDST or other No 79
comprehensive medical examination within 60 days of the child's entry
into foster care. | _
8.1.c.1 _ By July 1, 2018, the monitors in collaboration with MDCPS will establish - | Yes 79
___| the performance baseline for periodic and ongoing medical exar examinations. | Sao
8.1.c.2 | By July 31, 2018, the monitor will establish performance standards for Yes 79 |
| MDCPS to meet by July 1, 2019. _ ff
8.1.d.2 By July 1, 2018, 60% of children shall be provided with practitioner MDCPS did 79
recommended follow-up treatment. Seats _|__not report
8.1.e.1 By July 1, 2018, 60% of children shall have a dental examination within 90 No 79
_ days of the child’s entry into foster care.
8.1.6.1 By July 1, 2018, 75% of children shall have information provided to foster MDCPS did 80
__| parents or facility staff within 15 days of placement. | notrreport es
8.1.2 By July 1, 2018, 85% of children shall have their Medicaid information MDCPS did 80
_| provided to foster parents or facility staff at the time of placement. __ not report |
8.2.a MDCPS shall review the educational record of each child who enters MDCPS did 80
custody for the purpose of identifying the child's general and, if not report
applicable, special educational needs and shall document the child's |
educational needs within 30 calendar days of his/her entry into foster
Malscalern eer eee fe ee aera 4 i ise
8.2.b MDCPS shall take reasonable steps to ensure that school-age foster MDCPS did 80
children are registered for and attending accredited schools within seven | not report

 

calendar days of initial placement or any placement change, including
while placed in shelters or other temporary placements.

a7

 

 

 
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 19 of 81

Achieved Report

Rife tcel) mesh Tuten

 
 

MDCPS did
not report

  
   

| At least 90% of school-age foster children who enter custody shall have
| their educational records reviewed and their educational needs |
| documented by MDCPS within 30 calendar days of their entry into foster

 

| care.

18
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 20 of 81

Methodology

To prepare this report, the monitoring team conducted a series of verification activities to
evaluate MDCPS’ progress implementing its commitments in the 2"? MSA. The monitoring team
conducted extensive reviews of thousands of records and other data and information, reviewed
and analyzed a wide range of aggregate and detail data produced by MDCPS, and reviewed
policies, memos, and other internal information relevant to MDCPS’ work during the period. The
monitoring team held meetings with the parties pursuant to Section 9.4 of the 2" MSA; regular
meetings with MDCPS leadership and program staff; meetings with management and staff at
MDCPS regional and county offices; and meetings with numerous public and private
stakeholders. The monitoring team interviewed staff and supervisors across the state and
discussed the pace, progress and challenges of the system improvement work. To verify
information produced by MDCPS, the monitoring team conducted extensive field-based
interviews, cross-data validation and qualitative case record reviews.*

Demographics

MDCPS produced demographic data for the period from January 1, 2018 to December 31, 2018.
MDCPS data indicate there were 5,577 children in custody on January 1, 2018 and 4,811 children
in custody as of December 31, 2018. During the monitoring period, 2,790 youth were placed in
foster care and 3,549 children exited care.2 MDCPS served 8,287 children during the monitoring
period. Young children aged zero to six years made up the largest portion (2,148 or 45 percent).
Twenty-six percent of youth (1,252) were 12 to 17 years of age, 25 percent of children (1,229)
were seven to 11 years of age and four percent of youth (182) were 18 years and over, as detailed
in Figure 1.

 

1 The monitoring team conducted extensive qualitative reviews of more than 2,000 children’s cases, and the
findings are included in the relevant sections of this report. In most instances, the sample sizes for the monitoring
team’s case record reviews were based on a statistically significant sample of cases and methodology based on a
90 percent confidence level.

2 The monitoring team identified 31 children who appear twice in MDCPS’ entry cohort data. Each of these children
entered foster care more than once during the monitoring period. The monitoring team also identified 25 children
who appeared twice in the exit cohort. Each of these children exited foster care two times during the monitoring
period.

19
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 21 of 81

Figure 1. Age of Children in Custody on December 31, 2018
n=4,811

Ages 18+
182
4%

  
   

Ages 12-17
1252
26%

Ages 7-11
1229
25%

The population of children in care on December 31, 2018 was approximately evenly split by
gender, with 51 percent of children in care male and 49 percent female. Regarding race, the
population of children was 54 percent White, 37 percent African American, 0.1 percent Asian,
0.1 percent Native Hawaiian or Pacific Islander, and 0.1 percent Native American. Additionally,
three percent of children reported being of mixed race. Two percent of children were identified

with Hispanic ethnicity and can be of any race. The race of five percent of children was
undetermined.?

Table 1. Race of Children in Custody on December 31, 2018

 

 

 

 

 

 

 

 

 

 

 

Race Saae | Count | Percent:
White 2,620 54%
African American 1,778 37%
Unable to Determine 246 5%
Mixed Race 152 3%
Asian 6 0.1%
Native Hawaiian, Pacific Islander 5 0.1%
Native American 4 0.1%

a ae eS Total | 4,811 | 100%.
Hispanic ethnicity and of any race 92 2%

 

 

 

 

Note: Percentages may not add up to 100 due to rounding.

 

* Children whose race was explicitly marked as ‘Unable to Determine’ and whose race was not found are combined
into the entry for ‘Unable to Determine’.

20
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 22 of 81

As the following figure demonstrates, 90 percent of children in MDCPS’ custody on December 31,
2018 lived in family settings, including foster families (47 percent), with relatives (33 percent),
with their own parents (8 percent), in homes that intend to adopt (1 percent), and in homes of
unrelated caregivers (0.2 percent). Of children in custody, 425 (9 percent) lived in institutional
settings, including residential treatment and other congregate care facilities. Another 13 (0.3
percent) youth resided in Supervised Independent Living placements, which serve youth who are
preparing to transition out of care.

Figure 2. Placement Types of Children in Custody on December 31, 2018
n=4,811

Family Based
Institutional

Missing Placement Type

 

Runaway | 2 | | | |

 

Independent | 13

0 500 1000 1500 2000 2500 3000 3500 4000 4500 5000

Of the children in care on December 31, 2018, 40 percent were in care less than one year, while
18 percent were in care for more than three years.

Figure 3. Length of Stay in Care of Children in Custody on December 31, 2018
n=4,811

 
 
  

3-6 years
357
7%

ee ce
Leb
bah

eee te
rhelone
pe Te rly
787
Bat

see
iPehe
26%

21
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 23 of 81

Table 2. Exits from Care by Exit Type, January 1, 2018 to December 31, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Exit Type. | Count | Percent
Relinification 1,968 55%
Adoption 617 17%
Living with other relatives 453 13%
Guardianship | 350 10%
Emancipation 87 2%
County of Service Placement Change 26 0.7%
Runaway 26 0.7%
Transfer to another agency 13 0.4%
Death of a child 9 | 0.3%

Pee ane eae: eee ST Obes pa" | OOS

 

 

Note: Percentages may not add up to 100 due to rounding.

As the table below demonstrates, of the children in custody on December 31, 2018, half had
reunification as a federal goal. For the remaining children, 1,861 (39 percent) had a goal of
adoption, 231 (5 percent) had a goal of APPLA, 63 (1 percent) had a goal of durable legal custody
or guardianship, and 135 (3 percent) had placement with a relative as a federal goal. There were
139 children (3 percent) with missing federal goal codes.

Table 3. Federal Goals for Children in Custody as of December 31, 2018

 

 

 

 

 

 

 

 

 

 

 

 

FederalGoal == ~~~... _| Count | Percent
Reunification 2,382 50%
Adoption 1,861 39%
APPLA 231. 5%
Custody with a relative 135 3%
No plan documented (less than 45 days in custody) 109 2%
Durable legal custody / guardianship 63 1%
No plan documented te current babibroved set 30 0.6%

fee os ee otal | 4,811 |-:100%

 

 

Note: Percentages: may not ‘add up to 100 due to rounding.

Creation of the Mississippi Department of Child Protection Services

The parties agreed in the Stipulated Third Remedial Order (STRO), approved by the Court on
December 19, 2016, that Mississippi would complete the creation and implementation of a fully
functional child welfare agency, which is independent of, although housed within, the Mississippi
Department of Human Services (MDHS), not later than July 1, 2018. This provision of the STRO
remained in effect when the 2" MSA began on January 1, 2018. On May 13, 2016, Governor Phil
Bryant signed legislation (Senate Bill 2179) that created MDCPS, an independent cabinet-level

22
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 24 of 81

department, headed by a commissioner, to serve as the state’s lead child welfare agency. By
creating this new department, the responsibility of child protection was removed from MDHS.
The enabling legislation provided for the Commissioner of MDCPS and the Executive Director of
MDHS to develop and implement a plan for the orderly transition of MDCPS from the MDHS
Office of Family and Children’s Services, including the transfer of equipment, records, resources
and dedicated child welfare funds and the allocation of shared services. MDCPS determined that
the complete separation from MDHS would prevent the two departments from using state-
appointed funds as matching funds to draw down certain federal dollars. As such, MDCPS and
MDHS requested that the legislature amend Senate Bill 2179 to maintain MDCPS as a sub-agency
of MDHS with the Commissioner of MDCPS retaining full operational control of MDCPS. This
legislation was passed and on April 13, 2018 Governor Bryant signed the legislation (Senate Bill
2675). Beginning in 2016, the two departments have maintained a series of memoranda of
understanding between them with respect to the identification of blended responsibilities and
the establishment of guidelines for shared functions, cost reduction, and access to federal funds.

Operational Budget

The 2" MSA requires MDCPS to request state funds and any federal/special fund authorization
sufficient to effect the provisions and outcome measures set forth in this 2°? MSA. For state fiscal
year (SFY) 2018 (July 1, 2017 to June 30, 2018), MDCPS was appropriated $97,969,323 and later
requested and received from the Mississippi Legislature an additional $12,000,000 deficit
appropriation. During the 2018 Mississippi legislative session, MDCPS requested a state fund
appropriation of $133,626,889.78 for SFY2019 (July 1, 2018 to June 30, 2019). This request sought
an increase of $23,657,566 from the prior fiscal year's state funding. MDCPS’ request for
increased funding centered on its desire to hire additional staff to achieve compliance with the
caseload requirement in the 2"? MSA, and its need to develop a Comprehensive Child Welfare
Information System (CCWIS) data system as required by the 24 MSA. However, the Mississippi
Legislature only appropriated MDCPS $97,994,298 in state general funds and $12,000,000 in
state special funds, for a total state funding of $109,994,298, which fell short of MDCPS' request
by $23,632,591. MDCPS also received $88,504,053 in federal funds in fiscal year 2018 and
estimated receiving $97,371,706 in federal funds in fiscal year 2019.

1. Systemic Infrastructure Standards

Department Leadership

MDCPS committed in the 2" MSA to maintain a Commissioner of Child Protection Services having
responsibility for the oversight and management of the Department. The Commissioner must
possess at least a bachelor's degree from an accredited institution of higher learning and ten

23
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 25 of 81

years’ experience in management, public administration, finance, or accounting or a master's or
doctoral degree from an accredited institution of higher learning and five years’ experience in
management, public administration, finance, law, or accounting.

Prior to his appointment, the monitoring team had an opportunity to meet with Commissioner
Jess H. Dickinson and review his qualifications for the position. Commissioner Dickinson
possesses a Juris Doctorate degree from the University of Mississippi School of Law and had more
than 35 years of experience in law, serving both as an attorney and a justice in the Mississippi
legal and judiciary systems, respectively. Commissioner Dickinson possesses the requisite
qualifications to serve as commissioner of MDCPS.

Staff Qualifications and Training

MDCPS committed to ensure that staff serving Mississippi's at-risk children and families have
appropriate qualifications and receive adequate training.

Caseworker Qualifications (1.1.a.)

MDCPS reported 197 caseworkers were hired in 2018. All caseworkers are required to have, at
minimum, a bachelor’s degree in social work or a related human services field that is approved
as a qualifying degree by the monitor. Comparing the reported degrees for all the caseworkers
hired in 2018 to the list of qualifying degrees, all the caseworkers possessed an approved degree.
The monitoring team also reviewed the paper degrees or official transcripts for a randomly-
selected sample of 55 caseworkers hired in 2018 and confirmed that all the caseworkers’ degrees
in the sample were accurately reported.

Supervisory Qualifications (1.1.b.)

In the 2° MSA, MDCPS agreed that new caseworker supervisors must possess either a master’s
degree in social work or an approved qualifying human services degree and two years of
experience working with children and families or a bachelor’s degree in social work or an
approved qualifying human services degree with three years of experience working with children
and families. MDCPS reported 44 caseworker supervisors were appointed during 2018. The
monitoring team compared the reported degrees for all the caseworker supervisors appointed
in 2018 to the list of qualifying degrees and reviewed the paper degrees or official transcripts and

 

“ MDCPS submitted and the monitor approved the following degrees as related human services degrees: Child and
Family Studies, Child Development, Counseling, Criminal Justice, Disciplinary Studies, Early Childhood and Family,
Education, Education and Human Science, Elementary Education, Family Studies, General Studies, Guidance
Education, Interdisciplinary Studies, Marriage and Family Therapy, Nursing, Political Science, Psychology, and
Sociology.

24
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 26 of 81

job applications for the caseworker supervisors and determined that all the supervisors
possessed an approved degree and the requisite years of experience.

Training Unit (1.2.a.)

MDCPS committed to maintain a Training Unit headed by a qualified director of training with
adequate staffing, funding and resources to assure that comprehensive child welfare training is
provided to caseworkers, supervisors and other child welfare employees. The child welfare
training should enable staff to comply with the relevant mandates of the 2° MSA, MDCPS policy,
and reasonable professional standards. During 2018, the MDCPS Office of Professional
Development (OPD) administered training and professional development in order to prepare
MDCPS employees to assume their job responsibilities and enhance their knowledge, skills and
abilities. Specifically, OPD delivered pre-service, supervisory and in-service training to
Department staff during the period. OPD was led by a senior manager with an advanced degree
and nine years of experience as a director of workforce development and a director of
professional development in Mississippi's child welfare agency. Unit staff included approximately
35 training coordinators and practice model coaches, along with five supervisors, funded by both
state and federal dollars.

Pre-Service Training (1.2.b.)

All new MDCPS caseworkers must complete a total of 270 hours of pre-service training, which
includes classroom instruction, field instruction, and E-Learning. The pre-service training program
offered by MDCPS’ OPD exceeds 270 hours of training with a combination of eight alternating
weeks of classroom instruction and on-the-job training. During on-the-job training weeks, certain
material is delivered through online learning.

MDCPS reported that 132 of the 197 new workers hired in 2018 completed pre-service training
during the period. Twenty-six caseworkers previously employed and trained by MDCPS were
rehired by the Department and exempt from pre-service training.> Ten workers left the
Department either before starting or before completing training. One worker hired in November
2018 has been unable to attend training, reportedly due to medical complications and will
complete training once medically cleared. The remaining 28 workers were hired into their
positions late in the period and were enrolled in training that ended in the first quarter of 2019.

The monitoring team reviewed the four competency exams administered during pre-service
training for a randomly-selected sample of 55 caseworkers hired in 2018 and confirmed that 47
caseworkers in the sample achieved a passing score of 70 or higher on each of the four exams

 

5 Caseworkers and supervisors who have successfully completed MDCPS’ current pre-service training are not
required to attend training again.

25
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 27 of 81

and one caseworker left training before completing any of the competency exams. The remaining
seven caseworkers in the sample were rehired, had been previously employed and trained by
MDCPS and did not need to again complete pre-service training.

Training Caseloads (1.2.c.)

The 2"4 MSA allows a trainee to be assigned responsibility for a “training caseload,” under
appropriate supervision, that gradually increases as the trainee successfully completes pertinent
competence-based examinations. MDCPS has elected not to implement training caseloads at this
time. MDCPS will notify the monitor before instituting training caseloads so the required
competency exams and standards for passing the exams can first be reviewed and approved by
the monitor.

In-Service Training (1.2.d.)

MDCPS agreed that all caseworkers must complete a minimum of 20 in-service training hours in
2018 and all supervisors must complete a minimum of 12 in-service training hours in 2018.
MDCPS provided data to the monitoring team indicating that all 855 caseworkers and
investigators received 20 or more in-service training hours and all 258 supervisors received 12 or
more in-service training hours during 2018, as required. In-service training covered a wide range
of topics such as Comprehensive Addiction and Recovery Act policy, Interstate Compact on the
Placement of Children, educational services, human trafficking, staff safety, termination of
parental rights, and youth transition support services.

Supervisor Training (1.2.e.)

MDCPS committed in the 2" MSA that caseworker supervisors must complete a minimum of 40
hours of training directed specifically at the supervision of child welfare caseworkers within 90
days of assuming a supervisory position. OPD offers a clinical supervisory training program
consisting of 40 hours of classroom training based on identified competencies.

MDCPS provided information indicating that of the 44 caseworker supervisors appointed in the
period, 41 supervisors met the 90-day requirement for training completion. One supervisor
appointed late in 2018 was pending training at the end of the period; one supervisor left the
Department prior to completing training; and one supervisor who had been previously employed
and trained by MDCPS, was rehired as a supervisor and exempt from supervisory training. The
monitoring team reviewed the competency exam administered at the end of supervisory training
for the 41 supervisors who completed training in 2018 and confirmed that all had achieved a
Passing score of 70 or higher on the competency exam.

26

‘s
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 28 of 81

Caseloads and Supervision

Caseworker Caseloads (1.3.a.)

The 2° MSA sets forth caseload standards for staff and supervisors performing critical child
welfare functions. The 2"? MSA states that 90 percent of MDCPS caseworkers must have
caseloads that do not exceed the caseload standards for each type of case. Individual MDCPS
caseworkers who carry a mixed caseload are held to a weighted, pro-rated standard. The table
below details the caseload standards for each type of case.

Table 4. 2" MSA Caseload Standards by Case Type

 
      

ie

 

 

 

 

 

 

 

Child Protection Investigations Level 2
Investigations Level 3 Investigations

Ongoing Foster Care | Placement Responsibility & Service 14 Children 0.0714

Ongoing Foster Care | Placement County of Responsibility 0.0357
Placement County of Service

In-Home Protection Responsibility & Service 17 Families 0.0588
Prevention Responsibility & Service

In-Home Protection or Prevention County of Responsibility 0.0294
Protection or Prevention County of Service

Adoption Adoption County of Service 15 Children 0.0667

New Application Resource Inquiry 15 Homes 0.0667

Licensing ICPC Application
Foster Home Study

Renewal Licensing Foster Home Supervision 36 Homes 0.0278
Foster Home Renewal

 

 

 

 

 

 

The parties agreed in the STRO that MDCPS would build capacity in 2017 to meet these standards
by the start of 2018. However, as the following chart demonstrates, MDCPS did not meet the 90
percent caseload standard for its staff in any quarter during 2018.

27
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 29 of 81

Figure 4. Percent of Workers Meeting the Caseload Standard, 2018

100% ——
90%

90% — - a _ setae Sees opto = Bsa

80% ee ———- —— $$

70%

60%

60% 57%

ATH __

50%

40%

30%

 

20%

10%

     

0% oe
Qi Q2 Q3 Q4 Perf. Standard

*Data as of the middle of March, June, September and December Source: MDCPS Data

Supervisor Staffing Ratios (1.3.b.)

In order to ensure appropriate attention and oversight of its staff's work with children and
families, MDCPS agreed that 85 percent of supervisors would be responsible for overseeing no
more than five caseworkers each,

Figure 5. Percent of Caseworker Supervisors Meeting the Supervision Ratio Standard, 2018

  

100%
90% :
85%
80% : - 18% 19%
75% 76%
70%
60%
50% - --
qi Q2 Q3 a4 Perf. Standard
*Data as of the end of March, June, September and December Source: MDCPS Data

28
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 30 of 81

As the chart above indicates, MDCPS did not meet the caseworker supervisors’ workload
standard of 85 percent in any quarter during 2018.°

Caseload Verification

The monitoring team undertook an in-depth review of caseload reporting for the period. From
August to November 2018, the monitoring team interviewed casework staff about their
workloads in six MDCPS county and regional offices. Interviews included both supervisory and
caseload-carrying staff randomly selected by the monitoring team, working in Harrison, Hancock,
Hinds, Lee, Lowndes and Jackson counties. Staff members were directed to bring printouts of
their caseloads, typically from the previous workday, with them to interviews. The monitoring
team reviewed the caseload assignments with the workers and/or their supervisors and inquired
whether the printouts represented all their caseload assignments as of that day, which coincided
with the date of an official MDCPS caseload count. The monitoring team then compared the
workload printouts of these hundreds of cases identified across all the interviews, with MDCPS’
official caseload submissions to determine if they aligned.

Based on interviews with 160 caseworkers, 33 supervisors, three deputy directors, and four
regional directors in MDCPS, and data analysis involving thousands of cases statewide, the
monitoring team concludes the caseload data and information provided by the Department
accurately reflects MDCPS’ caseload performance.

Continuous Quality Improvement

Continuous Quality Improvement Plan (1.4.a.)

Pursuant to the 2" MSA, MDCPS is required to develop an annual Continuous Quality
Improvement (CQI) Plan by December 1* of each year, which shall be subject to the approval of
the monitor after consultation with the parties.

The monitoring team reviewed the initial draft CQI plan for 2019, which was submitted timely by
MDCPS on November 15, 2018, and had extensive discussions with MDCPS regarding the planned
CQI activities and processes. Based on feedback from the monitoring team, MDCPS submitted
updates to both the plan and supporting CQI tools. The monitoring team also shared the CQI plan
with plaintiffs’ counsel, who provided their feedback.

The monitoring team approved the 2019 CQ| Plan for implementation in April 2019, after MDCPS
submitted final edits to the Plan. There are several commitments discussed in this report for
which MDCPS did not submit evidence of performance. MDCPS indicates the agency intends to

 

6 At any given time during 2018, between 15 and 20 supervisors also carried caseloads ranging from one to 31
cases.

29
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 31 of 81

report its 2019 performance for many of these commitments through implementation of the
2019 CQ) plan approved by the monitors.

Management Information Systems & Data Reporting

Comprehensive Information Systems and Reporting (1.5.a.)

The 2"? MSA requires MDCPS to maintain comprehensive information systems that permit: (1)
timely access by authorized MDCPS staff to information, including current and historical case
documents, to support child safety and continuity of care across placement settings and services;
(2) capturing, tracking, and reporting of applicable financial information, quantitative 2nd MSA
compliance, longitudinal performance, and child welfare information, including federally
required elements; and (3) prompts for workers and supervisors regarding required actions in a
child’s case and whether they have taken place.

MDCPS’ primary information system is the Mississippi Automated Child Welfare Information
System (MACWIS). MDCPS also has ancillary information systems or tracking tools that are not
directly connected to MACWIS but may leverage data from it, such as Excel sheets used to track
resource homes involved in expedited pending relative placements,’ to track and report on newly
licensed and closed homes, and to facilitate and document the results of manual reviews of
substantiated reports of maltreatment.

MDCPS reported employees are granted the appropriate level of access to MACWIS as part of
the new hire process for caseworkers, supervisors, and identified State Office staff with positions
and job responsibilities that require access to the system. A unique MACWIS ID is assigned to
new caseworkers typically during the first week of pre-service classroom training. MDCPS reports
quarterly to the monitor the MACWIS ID of new caseworkers granted access to the system.

The monitoring team generally has been able to identify children across multiple MACWIS data
files to create a timeline of their placement settings and services while in MDCPS custody.
MDCPS, however, has been unable to consistently and reliably report from MACWIS current and
historical data of children in custody for numerous 2°? MSA commitments as noted below and in
the pertinent sections of this report.

MACWIS contains a financial module the monitoring team used to verify that MDCPS was issuing
foster care board payments to foster parents consistent with the child’s age and placement type.
The monitoring team requested and received from MDCPS data from MACWIS relating to the

 

7 MDCPS refers to unlicensed relative home placements as expedited pending relative placements.

30
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 32 of 81

board rates foster parents were receiving for children on December 31, 2018.® See Section 1.8.a.,
below, for details of the monitoring team’s review of foster care board rates.

The monitoring team confirmed that MDCPS’ responses to various 2°7 MSA commitments .
included many of the required data elements for the National Child Abuse and Neglect Data
System (NCANDS) and the Adoption and Foster Care Analysis and Reporting System (AFCARS).
MDCPS also provided correspondence from the Administration for Children and Families within
the United States Department of Health and Human Services accepting MDCPS’ FFY2018 NCANDS
Child File and Agency File and its National Youth in Transition submissions derived from MDCPS
data systems. MDCPS reports that MACWIS users have view-only access of TANF and child
support data systems.

The monitoring team received from MDCPS a MACWIS Tickler Types Report listing alert
notifications available to staff for actions taken and actions needed.

MDCPS produced data from MACWIS to demonstrate performance on some but not all
commitments for the 2" MSA and to document baseline populations and samples for qualitative
reviews. MDCPS also submitted “cohort” data, which identifies children’s entries and exits from
foster care during the period, the population of children served during the period, and the
population of children in care at the beginning and end of the period. The monitoring team
analyzed the information to verify the data quality, assessed the methodology used to compute
performance for each metric, and attempted to replicate the performance calculations made by
MDCPS. In these efforts, both MDCPS and the monitoring team relied on business rules jointly
developed between the monitoring team and MDCPS and insights obtained from prior validation
efforts?

As noted above, MDCPS is required to capture, track and report applicable financial information,
quantitative 2nd MSA compliance, longitudinal performance, and child welfare information,
including federally required elements. MDCPS did not report data on 18 commitments and the
monitoring team cannot validate quantitative data submitted by MDCPS for another 23
commitments. These 41 commitments are delineated in the Summary of Commitments and the
relevant sections of this report. Data problems include the manner in which MDCPS documents
and identifies certain data fields, coding errors, MDCPS performance calculations that are
inconsistent with the established business rules, and data files provided by MDCPS that the
monitoring team was unable to replicate using the established business rules.

 

8 The monitoring team conducted a qualitative review of board rates in MACWIS under commitment 1.8.

9 Since personnel changes occurred in the MDCPS data unit in March 2018, MDCPS has had more difficulty
responding timely and adeptly to inquiries related to data business rules, file creation and performance
calculations.

31
Case

3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 33 of 81

The monitoring team found three significant and recurring data quality problems during the

period:

measuring maltreatment in care; tracking foster homes; and workers documenting

resource identification numbers in MACWIS.

Measuring maltreatment_in_ care. In validating Section 2.9 (MIC rate, where the
perpetrator must be a foster parent or a residential facility staff member), the monitoring
team determined and MDCPS confirmed that the perpetrator relationship was incorrect
for many reports of maltreatment, and may indicate a foster care provider or a non-foster
care provider erroneously. The monitoring team also noted the incident date was not a
reliable indicator of when the maltreatment occurred?° because the incident date was
often missing or identical to the report date. To address these issues, MDCPS and the
monitoring team conducted a manual review of hundreds of substantiated reports of
maltreatment in CY2018 to confirm whether the alleged maltreatment involved a
custodial child in care at the time of the maltreatment and whether the perpetrator was
a foster care provider. This manual review identified 18 perpetrator relationships needing
correction and 24 allegations that clearly involved a custodial child but, according to
MACWIS, did not indicate a custodial child was involved and/or were not investigated by
the Special Investigations Unit.

Tracking foster homes. The monitoring team identified numerous data quality problems
related to the manual process MDCPS uses for collecting data for Section 3.1. Specifically,
there were errors and inconsistencies in the Expedited Placements Master List,21 such as
homes that were “Closed — added in error”; homes where the Resource ID was actually a
date; missing Resource IDs; duplicate homes/Resource IDs in a file designed to be unique;
Excel formulas that reference the incorrect column or value; and the manner in which
“Action Taken” reasons are recorded. Likewise, the structure of MDCPS’s monthly files
related to Section 3.3.b often varied from month to month in terms of format and
compilation.

Workers documenting Resource IDs in MACWIS. In validating Section 4.1 (Foster home

licensure limits), the monitoring team discovered that MDCPS excluded on average 137
homes per quarter, mostly therapeutic foster homes, because the Resource ID that
identifies the child’s placement was for an umbrella child placing agency (CPA) (i.e., not
the actual home in which the child is placed (“sub-resource”) but instead the CPA that
oversees that home). In these instances, the specific household members in the child’s

 

1° An accurate incident date could help determine if the alleged maltreatment occurred during the child’s custody

episode.

" This list includes homes for all unlicensed, expedited relative placements that have been tracked by the
Continuous Quality Improvement (CQI)’s Evaluation and Monitoring Unit (EMU) since July 24, 2017, when EMU
revised the tracking sheet and process.

32
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 34 of 81

placement are not documented in MACWIS. When a child is placed in a setting that is part
of an umbrella agency, MACWIS:

a. requires workers to select the umbrella agency but does not require them to
select the subordinate resource;

b. does not capture all household members for sub-resources because they do not
go through MDCPS’ inquiry process where such information is usually collected.
The umbrella agency, not MDCPS, licenses its own sub-resources.

In Section 4.1, the monitoring team could not validate performance for placements that
did not indicate in MACWIS a Resource ID for the sub-resource home. The Resource ID
issue also affected the monitoring team’s ability to validate Section 5.1.d.1 related to
visits with foster parents, since validation relies on identifying the foster parent
associated with the Resource ID which is not possible when the Resource ID represents
an umbrella agency.

Staff Resources (1.6.a.)

Pursuant to the 2" MSA, MDCPS committed to provide to all its county staff with child welfare
responsibilities access to computer services, word processing and electronic mail; access to the
current management information systems; and access to a revised modular information system,
CCWIS, once implemented.?? MDCPS produced a list with 1,177 caseworker and supervisor
names, and their respective email addresses, network IDs, MACWIS IDs and job titles.
Additionally, MDCPS produced quarterly the names, email addresses, network IDs, MACWIS IDs
and job titles for newly hired workers. The monitor verified this information during in-person
interviews with 160 randomly-selected MDCPS staff across Mississippi.

Staff Access to Data (1.6.b.}

MDCPS committed to collect, analyze and make available, at least quarterly, to MDCPS regional
and county staff, data related to compliance with the 2" MSA's Foster Care Service Standards.
MDCPS produces Focus on Data reports that are available to all staff and are scheduled to be
updated daily. The reports graph county performance and can be downloaded in Excel and PDF
formats. The monitoring team confirmed there are 37 separate reports, covering 23 individual
commitments?? that can be accessed by staff at any time.

 

12 CCWIS is not required to be implemented until June 30, 2021.
13 Some 2™ MSA commitments have multiple reports that cover different aspects of the commitment.

33
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 35 of 81

Electronic Placement Database (1.6.c.)

The 2" MSA requires that MDCPS county staff have access to an electronic statewide database
of available placement resources. MDCPS reports that the Department released a Placement:
Matching Tool available to all staff on March 21, 2018, which is a component of CCWIS that
MDCPS committed to implement by June 30, 2021. The matching tool is designed for use by both
frontline workers and licensure staff. A step-by-step training video and instructions are available
to staff through MDCPS’ SharePoint intranet platform.

The Placement Matching Tool allows workers to search for a suitable placement for a child in
custody, pulling basic demographic and address information from MACWIS. A search can be
conducted using the child’s name or the address of removal. The default search identifies homes
within a 50-mile radius of the child’s address of removal that have availability for a child of the
specified age and gender. There are advanced search options that allow the worker to change
the radius distance, search by special needs, and search for resource homes that provide specific
types of services. The search results provide contact information for the home and licensure
specialist, along with basic information about other children in the home. MDCPS structured the
tool to include information as to whether there has been prior abuse and neglect referrals
regarding the home, the date of the referrals, and final dispositions. Substantiated referral
information is prominently displayed in red. Prior screened-out referrals are also included in the
search results for a home.

The monitoring team reviewed the Placement Matching Tool video and instructions, sampled
usage of the tool and found it to be a potentially important, viable resource for finding best
placements for children. MDCPS indicates there will be future enhancements to the tool, and the
monitoring team will undertake additional verification of its functionality in 2019.

34
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 36 of 81

Performance Based Contracting

Performance Based Contracting (1.7)

MDCPS committed to establish, maintain and assess the effectiveness of a performance-based
contracting system to evaluate annually contract agency compliance with the terms of the pnd
MSA (1.7.a). MDCPS further agreed to take all reasonable steps to ensure contract agency
remediation of identified deficiencies within three months. An agency’s failure to participate in
remediation efforts is grounds for contract termination.

MDCPS reports that for this monitoring period the Department began to implement the new
system by transitioning 14 therapeutic foster care, group home and shelter programs to
performance-based contracts. Each of these contracts include performance-based outcome
standards. Included in the contract’s scope of services is the following language that requires
agencies to comply with 2.9 MSA commitments:

“Independent contractor will perform and complete in a timely manner and
satisfactory manner the services described in the ‘Scope of Services’ attached
hereto as Exhibit A, and the ‘Second Modified Mississippi Settlement Agreement
Reform Plan,’ attached hereto as Exhibit B, and incorporated herein by reference.”

During the monitoring period, MDCPS conducted performance evaluations for six of the contracts
against the new performance-based standards. MDCPS represents the remaining eight contracts
will be evaluated in the next monitoring period. The monitoring team reviewed the 14 contracts
and found that performance-based standards are embedded in the contracts relative to service
delivery, quality of services delivered and licensing evaluations. The performance-based
evaluation process includes case record reviews conducted by MDCPS’ performance-based
contract unit (PBC) of the following practice areas:

e Initial Strengths and Needs Assessment

e Preserving Connections

e Teaming and Permanency Planning

e Service Provision

e Preparing Youth for Adulthood

e Placement Stability and Discharge Planning

e Caseworker Contact with the Child

e Child Safety

35
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 37 of 81

PBC and agency staff meet prior to the case record reviews for an entrance conference, complete

a tool that ranks the frequency and quality of services provided, complete the review with a

description of findings and conduct an exit conference. For any area that is found deficient,

MDCPS requires a corrective action plan within three months. During the monitoring period, one
agency, evaluated in. December 2018, was required to submit a corrective action plan regarding

two non-safety issues. This plan was submitted by the contracted agency and accepted by the

Department in March 2019.

The 24 MSA requires that prior to MDCPS contracting for case management services for children
in custody, the Department must submit for the monitors’ review and approval a detailed plan
that ensures accountability, supervision and oversight of such agencies (1.7.b). MDCPS did not
contract for case management of children in custody during the monitoring period.

Foster Care Maintenance Payments

Licensed Foster Families’ Reimbursement Rates (1.8.a.)

MDCPS is required to ensure that all licensed foster families (regardless of whether they are
supervised directly by MDCPS or by private providers, and whether they are kinship or unrelated
foster families) receive at least the minimum reimbursement rate for a given level of service as
established pursuant to the 2"! MSA. The monitoring team reviewed reimbursements for the care
of a randomly selected sample of 100 children in licensed regular foster homes and determined
that all the homes were paid the proper reimbursement rate for the age of the children in their
care in December 2018.

Foster Care Maintenance Payments (1.8.b.)

As of January 1, 2018, the effective date of the 2"? MSA, MDCPS agreed to pay to all licensed
foster families at least the basic monthly foster care maintenance payments. Table 5 contains the
current approved basic monthly rates for licensed foster homes. As mentioned above, the
monitoring team reviewed a sample of 100 licensed regular foster homes and determined that
all the homes were paid the proper reimbursement rate for the age of the children in their care
in December 2018.

MDCPS committed to provide increases in the foster care board rate in SFY2020 based on the
previous year’s rate of inflation, as required by the 2" MSA.

Analysis of Rates (1.8.c.)

MDCPS was required to provide to the monitor within a year of court approval of the 2"? MSA
(approved December 19, 2016) a written report setting forth (1) findings regarding the adequacy
of a proposed schedule of foster care maintenance payments made to foster care providers

36
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 38 of 81

serving children, including children with specialized needs, and facilities providing congregate
care in relation to the requirements of 42 U.S.C. § 675(4)(A) and the actual cost in the state of
Mississippi to provide such care; and (2) the methodology utilized to determine the actual costs
in the state of Mississippi to provide such care. Following review of the state’s report, the monitor
was required to establish the rates that MDCPS must implement. The monitoring team received
the required reports timely on September 14, 2017 and reviewed and discussed the contents
with MDCPS. The table below displays the current foster care maintenance rates approved by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

the monitor.
Table 5. Current Resource Board Payment Schedule

Age/Status Board Clothing Allowance Payment mes

0-8 S 586.90 S 80 5 30 S 696.60 5 23.23
9-15 S 672.20 S 80 S$ 50 S 802.20 S 26.74
16-21 S 736.60 5 80 S 60 S 876.60 § 29,22
Special Needs | S 838.60 $ 80 ** | $918.60 S 30.62
Special Needs II § 901.30 S 80 ** |. 4.5/981,30 S 32.71
Foster Teen Parent S 1,323.50 5 160 $90 | $ 1,573.50 5 52.45
Emergency Shelters S 4,412.10 - -| $4,412.10 | $ 147.07
Regular Group Homes S 1,096.60 5 80 ** |! $1,176.60} $39.22
(all ages)

Therapeutic Resource Homes S 2,823.10 S 80 ** | S$ 2,903.10 S 96.77
Therapeutic Group Homes § 5,170.00 S 80 ** | $5,250.00 |. 5 175.00
Related Therapeutic Placement | $ 1,293.70 S 80 **# | $ 1,373.70 S 45.79

 

 

 

** Personal Allowance is based on the age of the child and is included in the total board payment.

2. Child Safety and Maltreatment in Care

In the 2"! MSA, MDCPS committed to maintain a statewide system to appropriately receive,
screen and investigate reports of child maltreatment. MDCPS must ensure its system is
adequately staffed and that investigations of all reports are commenced as required by state law
and conducted and completed pursuant to policy and regulation. The 24 MSA states that the
monitor shall periodically review the statewide system for appropriately receiving, screening and
investigating reports of child maltreatment.

a7
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 39 of 81

Screening Reports of Abuse and Neglect
Responding to Reports of Abuse and Neglect (2.1)

Mississippi Centralized Intake (MCI), established by MDCPS in 2009, is charged with receiving,
prioritizing and dispatching reports of child maltreatment. Reports to MCI alleging child abuse,
neglect, exploitation or risk are forwarded to local MDCPS offices for additional screening and
investigation. If a report alleges maltreatment of a child in the state’s custody, the information is
required to be referred to the centralized Special Investigations Unit (SIU) for handling. MCI
received 36,568 alleged abuse, neglect or exploitation (ANE) reports during 2018. Of the ANE
reports received, 7,343 reports (20.1 percent) were screened out; 29,223 reports (79.9 percent)
were assigned for investigation; and two reports remained in screening at the end of the period.

Table 6. ANE Reports by Intake Action, 2018

(AS a ACionr uit er Oi epee ere IeGale | eveane:
Assigned for Investigation 7,506 7,539 | 7,123] 29,223

 
 
 
    
      

 

 

 

 

 

 

 

 

 

Screened Out 1,683 1,931] 1,849 7,343
In Screening 0 1 1 2

   

Feat RSE IES

Pt
Shastry = =e i SEA! feet seers es

The monitoring team conducted a qualitative review of Mississippi’s screening process in 2018.
The review consisted of 100 randomly selected, screened-out abuse and neglect referrals
involving children in MDCPS custody, all from 2018. The monitoring team determined that
MDCPS made appropriate screening decisions in 91 of 100 instances. Nine of the referrals met
criteria for maltreatment and should have been assigned for CPS investigation pursuant to
MDCPS policy. In some instances, the screened-out referrals were forwarded to licensing or the
ongoing worker as policy violations. In two instances, MDCPS had classified the reports as
“duplicate” reports. To classify a report as a “duplicate” report, it must be determined that the
new report involves the same alleged perpetrator(s), the same victim(s), the same types of
maltreatment and the same incident as a prior referral. The two reports classified as “duplicate”
by MDCPS did not meet these criteria.

Examples of referrals the monitoring team concluded should have been investigated for child
abuse and neglect include:

e Areferral was made by a nurse practitioner expressing concern that a child’s foster family
was not making sure she was taking her medications, including Benztropine Mesylate,
Abilify and Vyvanse, regularly. The medications were stopped for unknown reasons.

e A 13-year-old foster child alleged that two years ago, in a previous foster home, she was
sexually assaulted by her foster mother’s teenage son. The foster mother was home at

38
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 40 of 81

the time, but she was in the kitchen and the children were in a separate room. The child
did not tell anyone about the assault at the time, but afterwards she disclosed the assault
during a visit to the doctor. The child also reported that the foster mother would whoop
her across the back with a wide extension cord and it made her bleed. MDCPS screened
this referral out as a “duplicate report” stating that the allegations were disclosed by the
foster child during an open investigation. However, that investigation referenced a
different perpetrator and did not document that any of the allegations in this referral
were investigated by MDCPS.

Maltreatment-in-Care Screen-Out Reviews (2.3)

MDCPS committed to develop and implement policies and procedures, subject to the review and
approval of the monitor, for the Department to review ail maltreatment in care (MIC) reports
that were screened-out and assess the appropriateness within 24 hours of all screen-out
determinations. If the decision to screen-out the report is determined to be inappropriate,
MDCPS shall ensure the report is referred for investigation timely.

Data provided by MDCPS indicate that 656 MIC reports were screened-out for investigation
during 2018. MDCPS reported that the Department’s Continuous Quality Improvement’s (CQ!)
Safety Review Unit (SRU) conducted reviews of only 409 of the 656 screened-out MIC reports
(62.3 percent) in 2018, though it is required to review all such screen-outs. SRU determined that
only one report was inappropriately screened-out and returned it to MCI for investigation. The
referral was not subsequently investigated by MDCPS.

Standardized Decision-Making (2.8)

The 2 MSA requires MDCPS to assure that standardized decision-making criteria are used for
prioritizing, screening, and assessing all reports of maltreatment of children in MDCPS custody.
However, MDCPS has not yet implemented a system to ensure standardized decision-making.
When MCI identifies that a foster child is the subject of the maltreatment referral, the unit is
required to send it to the SIU. If the SIU supervisor decides to screen-out the referral, the
supervisor is required to advise the Director of Field Support Programs who, upon approving the
screen-out determination, must notify the SRU of the screen-out. The SIU’s screen-out judgments
are routinely final. Of the hundreds of screen-outs the SRU reviewed in 2018, data and
information from MDCPS indicates there was only one instance where a reversal was
recommended by SRU, but as reported earlier, the case was never investigated, and it apparently
remained a screen-out.

In those instances where MCI is unaware that the child described in a referral is in foster care,
the maltreatment referrals are sent to the 82 counties and the referrals are then subject to
review by the Regional Director or his/her designee. The Regional Directors, and their designees,

39
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 41 of 81

have the unilateral power in their counties to change the disposition and screen-out the
referral. There is no evidence to suggest those judgments, made by different county-based
individuals across the state, are subject to rigorous scrutiny by State Office staff or further
discussion with MCI staff to establish standardization. In almost every instance, the screen-out
judgments of the county staff are final. This broad distribution of responsibility and prerogative
to screen out referrals across the state into the counties, and designated down to proxies by
certain Regional Directors, undermines standardized decision-making.

Investigating Maltreatment in Care

Special Investigations Unit and MIC Investigation Initiation Timeliness (2.2)

Pursuant to the 24 MSA, MDCPS is required to continue to maintain a special investigations unit
whose responsibility is to investigate reports of maltreatment of children in custody. The
initiation of that investigation shall not extend beyond 24 hours.

MDCPS continued to maintain SIU, charged with investigating reports of maltreatment of
children in custody throughout 2018. Data provided by MDCPS indicate that of the 527
investigations conducted by SIU that were due for approval in 2018, 513 (97.3 percent) were
initiated timely.

MIC Worker Training (2.6)

Pursuant to the 2°? MSA, all allegations of maltreatment of a child in custody are to be
investigated by a worker who has received training on intake and investigations processes,
policies, and investigation techniques and has no ongoing connection to the foster care case.

MDCPS provided investigative training dates for all current SIU staff, who are responsible for
conducting MIC investigations. However, both MDCPS and the monitoring team identified
investigations of MIC that were not completed by SIU. SIU workers receive training on intake
policy, investigations into maltreatment in care and facility investigations, in addition to the pre-
service training that all workers receive. Ongoing foster care workers do not receive the same
level of training. The monitoring team reviewed all 129 investigations with a custodial child victim
that were conducted by non-SIU workers to determine if the investigator had an ongoing
connection to the foster care case. The team identified four instances where an investigation of
maltreatment of a child in custody was conducted by a worker with an ongoing connection to the
foster care case of one of the alleged victims.

MIC Investigation Completion Timeliness (2.8.a.)

MDCPS committed that by July 1, 2018, at least 90 percent of MIC investigations will be initiated
and completed within 30 days. Data provided by MDCPS indicate that of the 527 MIC

40
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 42 of 81

investigations due for completion in 2018, 518 (98.3 percent) were completed timely. The
monitoring team’s case record review of 82 MIC investigations confirmed that MDCPS met the
performance standard for this commitment during 2018.

Filing of MIC Investigations (2.8.c., 2.8.d.)

Pursuant to the 2™ MSA, when a MIC investigation involves a foster or adoptive home, MDCPS
must file a copy of the approved final investigation report, and any recommendations and/or
corrective actions MDCPS has deemed necessary, in the case record of the foster child. The
Department must also file a copy of the approved final investigation report, and any
recommendations and/or corrective actions MDCPS has deemed necessary in the file of the
foster or adoptive parents, along with a copy of the letter of notification to the foster or adoptive
parents, and with the Bureau Director for Licensure. MDCPS must also provide those records to
the Youth Court Judge with jurisdiction over the child and, upon request, to the monitor (2.8.c).

Additionally, when a MIC investigation involves an agency group home, emergency shelter,
private child placing agency foster home, or other facility licensed by MDCPS, a copy of the final
investigative report must be filed in the child’s case record, with the Director of Congregate Care
Licensure, and sent to the licensed provider facility. MDCPS must also provide the report to the
Youth Court Judge with jurisdiction over the child and, upon request, to the monitor (2.8.d).

MDCPS did not provide information on its performance for these commitments in 2018.
Worker Contacts with Custody Children after a MIC Substantiation (2.8.b.)

The 2" MSA requires that any foster child who remains in the same out-of-home placement
following an investigation into a report that he or she was maltreated in that placement shall be
visited in the placement by an MDCPS caseworker according to the following schedule:

e Once per week for the first month and twice per month for three months if the
investigation is found to be substantiated, or

e Twice per month in accordance with MDCPS policy if the investigation is found to be
unsubstantiated.

The monitoring team was unable to validate the data MDCPS provided for this commitment. The
monitoring team was unable to replicate MDCPS’ calculations used to create the files and
calculate performance. During this process, MDCPS determined that it was incorrectly counting
the number of weekly and monthly visits due to what appeared to be a coding error that assigned
visits to the subsequent week or month in which they occurred.

During the fourth quarter of 2018, MDCPS reported there were nine foster children who
remained in the same out-of-home placement following a substantiated report that he or she

41
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 43 of 81

was maltreated in that placement. The monitoring team conducted a qualitative review of case
notes for these nine children to determine if they had been visited in the placement by an MDCPS
caseworker according to the agreed upon schedule. The review indicated that for four of the nine,
foster children who were reported to have been maltreated and remained in the same’
placement, the substantiations of maltreatment were for incidents that occurred prior to the
child’s placement in the foster home and were included in the data by MDCPS erroneously. The
substantiated perpetrator was not the foster parent. For the five foster children where the
investigation of maltreatment was found to be substantiated in the foster home where they
remained, only one foster child received the required visits by a caseworker.

For the five foster children reviewed, there were 23 visits required in the three-month period,
based on the date of the substantiation. Sixteen of the 23 visits took place as required and seven
visits did not.

Licensure Investigations of Emergency Shelters and Group Homes (2.4)

MDCPS committed to initiate a licensure investigation of contract agency group homes and
emergency shelters within 30 calendar days following a substantiated report of child
maltreatment. The licensure investigations are required to occur in addition to and independent
of child protection investigations and must include an on-site inspection by MDCPS of the group
home or emergency shelter to determine the contract provider’s compliance with MDCPS
licensure standards. A provider has 10 calendar days to submit a corrective action plan (CAP) with
timeframes to rectify any identified violation of licensure standards and comply with the
approved CAP timeframes. If the provider does not comply with the licensure standards based
on the approved CAP and timeframes, MDCPS shall revoke the license.

MDCPS reports there were two substantiated reports of child maltreatment in 2018 relevant to
this commitment, one in a group home and one in a shelter. In one investigation, MDCPS found
no licensure violations; therefore, no CAP was necessary. In the other investigation, a CAP was
submitted and approved.

The monitoring team reviewed the two licensure investigations and one CAP. In one
investigation, there was an on-site inspection of the facility, but in the other review, the
monitoring team was unable to determine whether such an inspection took place, as required.
In that same investigation, MDCPS listed the date that licensure staff completed the investigation
as being earlier than the date licensure staff even initiated the investigation. The CAP included
timeframes and dates to rectify the violations, but the monitoring team was unable to determine
whether the facility complied with the licensure standards based on the approved CAP and
timeframes. Actions taken by the facility included the termination of multiple staff members, in-
service trainings and policy updates.

42
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 44 of 81

Licensure Investigations by Child Placing Agencies (2.5)

The 2" MSA requires that upon receipt of a report of child maltreatment in a private child placing
agency (CPA) foster home, MDCPS must notify the CPA, which shall within 30 calendar days
initiate an independent licensure investigation, including an on-site inspection of the foster
home, to determine the provider's compliance with licensure standards. If the foster home
provider is found to be in violation of licensure standards, the provider shall have ten calendar
days to submit a CAP with timeframes to rectify the violation and comply with the approved plan.
MDCPS shall recommend that the foster home license be revoked if the provider does not comply
based on the approved CAP and timeframes.

MDCPS identified 21 reports of maltreatment involving CPA foster homes. The monitoring team
reviewed the cases to assess whether an independent licensure investigation was initiated
consistent with the 2°¢ MSA requirements. The monitoring team noted several issues during the
review, including:

© MODCPS’ notification to the CPAs of a report of maltreatment in a CPA foster home was
inconsistent, ranging from 0 to 143 days, with a median of 40 days, after the report of
maltreatment was made to MCI.

e CPAs did not always complete the required licensure investigation, opting instead, in
some instances, to close the home or remove the child without completing the
investigation as required.

e On-site inspections were conducted, as required, in connection with just eight of the 15
licensure investigations that were initiated.

e Licensure violations were indicated in eight of the licensure investigations conducted, but
only two CAPs were developed in connection with those eight investigations.

MIC Investigation Reviews (2.7)

Within 30 calendar days of the completion of any investigation of maltreatment of a child in
custody, as required in Section 2.1, MDCPS must review the maltreatment investigation. This
review will:

e Identify any case practice deficiencies in the investigation and any remedial actions
necessary to ensure the safety of the child who is the subject of the investigation, as well
as any other children in the home or placement;

¢ Identify a timeframe in which any recommended remedial action must take place; and

¢ Monitor the initiation and completion of the remedial actions regarding individual child
safety and case practice.

43
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 45 of 81

When any remedial actions have not been initiated or completed timely, MDCPS must notify the
supervisor, Regional Director and Director of Field Operations.

Reviews of MIC investigations are completed by the MDCPS Safety Review Unit {SRU). MDCPS-
sent monthly spreadsheets to the monitor detailing the investigations that the SRU reviewed.
The monitoring team determined that there should have been 493 investigations reviewed by
the SRU during 2018, however SRU conducted reviews of only 325 (65.9 percent) of the
investigations."4

The monitoring team reviewed SRU reports for the 82 MIC investigations from the first quarter
of 2018, evaluated under commitment 2.1. SRU identified case practice deficiencies in 14 reports.
These include the alleged victim children not being seen within 24 hours of intake, safety/risk
assessments not being completed timely and CAPs not being documented in instances where one
was recommended by the investigator. Specific remedial actions and timeframes to address
these deficiencies were not identified in the SRU reports.

Investigating Reports of Abuse and Neglect (2.1)

The monitoring team conducted a qualitative review of all MIC investigations where the alleged
perpetrator was a non-relative foster parent, relative foster parent or residential facility staff
member, completed by SIU during the first quarter of 2018. This included 82 investigations
involving 153 children. Nine of the 82 investigations, involving 19 children, were substantiated
for abuse and/or neglect. The monitoring team’s review involved reading Investigation Reports
supplemented with information from MACWIS.

The monitoring team found that SIU workers consistently contacted and interviewed alleged
victims within 24 hours of the report date and time. The alleged perpetrator and collateral
contacts were typically interviewed during the course of the investigation. However, in five
instances, MDCPS rendered a finding before forensic interview or drug testing results requested
by MDCPS were received. The entire investigation was completed and approved within 30
calendar days of the initial intake report date and time in 80 of the 82 investigations. It appears
that some investigations require additional time to complete a thorough assessment of the
information gathered before making a finding, but an extension was not requested. The
monitoring team also found instances where homes with prior child abuse or neglect
substantiations were closed and then re-opened.

 

4 MDCPS reported that prior to November 8, 2018, the tracking report sent to SRU excluded intakes that did not
have an incident date. As a result, SRU did not review at least 161 investigations that the unit was required to
assess. MDCPS reports it has implemented a correction so that referrals without incident dates are sent to SRU for
review.

44
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 46 of 81

The monitoring team concluded the evidence supported MDCPS’ findings in 58 of 82
investigations (70.7 percent). The monitoring team concluded in 14 investigations (17.1 percent)
more information was needed in order to draw a proper conclusion. There were ten
investigations (12.2 percent) where some or all the allegations were found to be unsubstantiated
by MDCPS, but the monitoring team concluded that information presented during the course of
the investigation was sufficient to substantiate.’> A few examples include:

e MDCPS unsubstantiated allegations of abuse and neglect after a foster child reported the
foster mother had slapped her in the face and pulled her hair. The foster mother made
multiple assertions to the investigator that the alleged victim foster child had “put a spell
on her without using words,” and that the child was “evil,” a “devil worshipper” and was
“trying to kill her.” The foster mother also admitted to pulling the child’s hair, hitting her
and “cussing” at her. She stated that she was going to "mail the worms in [her] body" to
the foster child. Despite such statements from the foster mother, MDCPS left the alleged
victim’s two younger brothers in the placement and noted no concerns for the children
in the home. Further, during the investigation, it became apparent that the foster mother
was not ensuring that one of the foster children in the home was taking a prescribed
medication. Five months later, the foster mother allegedly choked another foster child in
the home, leaving him with a scratch on his neck and bruise on his shoulder. MDCPS found
the allegation of physical abuse to be substantiated and the home was subsequently
closed to new placements. The first investigation should have been substantiated, and
the home should have been closed earlier.

© MDCPS unsubstantiated allegations of child maltreatment after a five-year-old child
disclosed that his previous foster mother had put socks in his throat when he was crying
and made him squat against the wall as punishment. He alleged that sometimes he was
made to do the “wall sits” while in his underwear or naked, and that on at least one
occasion, he was made to squat against the wall in a closet. The foster mother admitted
to making him squat against the wall but denied ever putting a sock in his throat. The
alleged child victim had been removed from the home prior to the investigation at the
request of the foster mother, but two other foster children were left in the home. The SIU
worker noted in her investigative findings that one of the foster children left in the
placement was a similar age to the alleged victim child and that she “may be at risk for
similar treatment now that [the alleged victim] is no longer there.” The licensing worker
met with the foster parents and recommended that a CAP be completed; the home
remained open.

 

15 This includes one investigation where the allegations were found to be substantiated for two foster children but
unsubstantiated for another two foster children and one adoptive child in the same home. The monitoring team
determined maltreatment should have been substantiated for all five children.

45
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 47 of 81

e Allegations of physical neglect were unsubstantiated after a 16-year-old foster child was
arrested for breaking into cars and stealing handguns while the foster mother worked the
night shift. The foster child allegedly brought the stolen guns and marijuana into the .
foster home, around the other youth in the home. There was photo evidence of the foster
children having access to the guns and marijuana. The foster mother had allowed her 18-
year-old son to watch the three foster children (ages 16, 14 and 14) during this time. Prior
to this incident, there were supervision concerns regarding the foster mother that
resulted in a corrective action plan. A police officer stated to the investigating worker that
there is “no way these boys were being properly supervised.” The foster home was
subsequently closed, and the children were removed based on a lack of supervision, the
exposure of the foster child to drugs and guns and admission by the arrested youth that
he was sneaking out of the home on a recurring basis.

MDCPS utilizes third-party, contracted agencies to license therapeutic foster homes.*® There
were multiple unsubstantiated investigations that involved these contracted therapeutic
foster homes. Examples include:

e In one case where the monitoring team concluded that more information was needed,
there were allegations of insufficient food in the home and that the foster mother was
waking the children up at 2:00 or 3:00 AM to complete chores. Similar allegations were
made against the same foster mother in 2012 by another foster child. It is unclear if the
SIU worker noticed this connection before finding the case to be unsubstantiated. The
investigation was also completed prior to receiving the results of the forensic interviews
MDCPS requested during the investigation. A CAP was completed at the recommendation
of the licensing agency, the children were removed, and the home remains open.

e Inanother case, the foster mother allegedly made a 10-year-old child iron his own clothes,
even after he had burned himself on one occasion. The foster mother also admitted to
referring to “time out” as “jail,” and stated that she would put the children in “jail” for 60
to 90 minutes at a time. The principal of the 10-year-old’s school referred to the foster
mother as being “not very nurturing.” The foster child's younger sister, age 7, also alleged
while being interviewed that she had fallen and injured her chin on concrete recently and
that it hurt so bad that she did not eat, yet the foster mother allegedly did not take her
to the doctor. The therapeutic foster care agency reportedly planned to provide extra
support to the foster parent. MDCPS recommended no further intervention.

e In another therapeutic foster home case, an eight-year-old in the home stated that every
time he gets in trouble, he gets a “whipping” and that he is afraid of the foster father. A

 

46 A therapeutic foster home is a resource home licensed and certified to care for children with severe behavioral,
emotional and psychological impairment. MDCPS Section D: Foster Care Policy, Section V.G.3.

46
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 48 of 81

two-year-old in the home slept in the foster parent’s bed since he was days old, and the
foster father refused to allow anyone to see his bedroom. The foster father also allegediy
kissed an 18-year-old foster child in the home on her chest and neck for doing a good job
raking leaves. MDCPS found the allegations to be unsubstantiated. The children were
removed, and the home was closed.

Maltreatment of Children in Care (2.9)

Pursuant to the 2" MSA, MDCPS agreed that the rate of child abuse and neglect among children
in foster care shall not exceed 0.33 percent per year. A child is counted as having been maltreated
in foster care if the perpetrator of the maltreatment was identified as a foster parent or a
residential facility staff member. This was a federal outcome standard (based on the federal Child
and Family Services Review, Round Two) focused on keeping children in foster care safe from
abuse and neglect by their caregivers.

Data provided by MDCPS and verified by the monitoring team indicate that 95 children (1.15
percent) in MDCPS’ custody were victims of abuse or neglect by their caregivers. MDCPS should
have protected at least 68 more children from abuse or neglect in their placements in 2018 in
order to meet the agreed upon safety standard. Examples of substantiated abuse and neglect
during 2018 include:

e Asix-year-old foster child placed in a licensed relative home was alleged to have marks
and bruises all over her body. The investigation confirmed that the child was beaten and
whipped by her foster mother with a belt, causing significant bruising all over her body.
In addition, the child, who was diagnosed with sickle cell, had not been given her
medication. The foster mother possessed only an expired medication for the child that
was unopened. Physical neglect and physical abuse were substantiated, the child was
removed, and the home was closed.

e Anine-year-old in residential care had bruising on his chest and two scratches. He stated
that a staff member had punched him in his chest, and another had grabbed him by his
shirt and scratched him. Physical abuse was substantiated for the staff person who
grabbed the child; she was previously substantiated — twice — for harming children in
residential care. The child remained placed at the facility and MDCPS recommended that
the staff person no longer have contact with children in CPS custody as this was the
employee’s third substantiated report.

e Agrandmother, recently granted custody of her three-year-old granddaughter, allowed
her to spend a few days with her previous foster parents. When she returned from the
visit, she was red in the vaginal area, and didn’t want to be washed between her legs.
When the grandmother spoke with the foster mother about this, she said it was eczema

47
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 49 of 81

and to just put cream on it. However, when the grandmother tried to apply the cream,
the child would scream. When interviewed, the child gestured to indicate the foster
father who she called “daddy” had touched her in her vaginal area. Sexual abuse by her .
former foster father was substantiated and the home was closed.

e A five-year-old was coming to school for weeks in the same dirty clothes and smelling of
urine. He was also hungry and stole food from the teacher's desk. He had scratches on
his face and a wound with scabs on the back of his neck. When interviewed, he said that
he cried when the other children tell him that he stinks. He said he got the scratches from
rough housing with his eight-year-old brother, and the foster father did not put anything
on the neck wound to help it to heal. He said he did not brush his teeth because he did
not have a brush or paste. The foster father left his 16-year-old daughter to care for the
foster children when he worked 12-hour shifts, and sometimes overnight. Physical
neglect by the foster father was substantiated, the children were removed, and the home
was closed.

¢ Anine-year-old child with developmental disabilities that caused him to have encopresis
and enuresis was residing in a therapeutic foster home. He told his counselor that he was
“whooped” by his foster mother with a belt. The older brother, age 11, could hear his
brother being hit. There were bruises with a belt buckle pattern on his thighs, according
to an examining physician. The foster mother admitted to hitting him for “peeing and
pooping,” but stated that she only used her hand, not a belt. Physical abuse was
substantiated, the child was removed, and the home was closed.

3. Family-Based Placements

Foster Home Licensure (3.1)

In order to ensure that children who are removed from their families due to abuse and neglect
are placed in the most appropriate and least restrictive setting, MDCPS agreed to develop a safe
array of family-based placement resources. The 2" MSA requires MDCPS to both recruit and
license a target number of non-relative foster families and to ensure that when MDCPS places
children with relatives, those homes are timely licensed. MDCPS agreed to utilize the licensure
process approved by the monitor when assessing prospective relative and non-relative homes.

The licensure process requires MDCPS to: provide pre-service training for applicants; conduct
home visits with the prospective applicants and family members; assess the physical and mental
health of applicants; conduct home environment safety checks; obtain references regarding the
applicants and complete full background checks that include state and federal fingerprints for all
adults in the home. MDCPS is also required to complete a foster home study that synthesizes

48
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 50 of 81

information obtained during the home study process and documents the agency's licensure
decision. The monitoring team reviewed a randomly selected sample of 20 non-relative foster
homes licensed during the monitoring period and found that MDCPS licensed non-relative homes
consistent with both the requirements of the approved licensure process and agency licensure
standards.

MDCPS agreed to license non-relative homes within 120 days of the prospective foster parent’s
inquiry regarding foster parenting. For 2018, MDCPS was unable to submit accurate data
regarding the timeliness of the licensure process for non-relative foster homes due to
inconsistent practice during the period that impacted how timeliness was calculated. In addition,
staff inconsistently entered into MACWIS the date of the prospective foster parent’s inquiry,
making it impossible to validate timeliness in many instances. MDCPS reports it is working to
correct these issues.

Consistent with the requirements of the 2"? MSA, MDCPS developed an annual plan to recruit
and retain additional licensed foster home placements for calendar year 2018. The monitoring
team reviewed the plans utilized by the Department to assist in meeting the statewide 2018
targets and found them to be appropriate for this purpose.

When a child in the custody of MDCPS needs an out-of-home placement, potential relatives are
always considered as the first placement resource. MDCPS policy states that “first priority for
placement shall be given to a relative when it is suitable and appropriate to do so” and the
Department committed to license all unlicensed relative homes with limited exceptions, as
described below.

The assessment of a relative’s home for potential placement begins when the child’s caseworker
initiates MDCPS’ emergency placement process that includes a pre-placement safety
assessment. The child’s worker is responsible for walking through the entire home, both inside
and outside, to ensure that safety issues do not exist or when safety issues are identified, they
are remediated prior to a child’s placement. MDCPS must also complete and assess the results
of criminal, law enforcement and child abuse registry background checks prior to approving the
placement. After the initial safety process is completed and supervisory staff approve the child’s
placement, casework staff must make a referral to the regional licensure unit for continuation of
the 90-day licensure process.

MDCPS data shows that 1,318 child placements were made during the monitoring period into
798 unique unlicensed relative homes. The outcomes for licensure of the 798 homes are as
follows.

49
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 51 of 81

Table 7. Licensure Status of Homes, 2018

Licensed 49317 62%

Unlicensed 305 38%

ol QE

 

The monitoring team conducted three separate quality reviews of 106 expedited pending relative
placements made during 2018. The monitoring team was able to confirm that MDCPS
implemented the licensure process approved by the monitor for relative homes. However, during
the reviews, the monitoring team identified lapses by MDCPS in carrying out the initial pre-
placement safety assessment process conducted by the child’s caseworker. Specifically, the
monitoring team found: .

e Of the 106 cases reviewed, documentation of the initial home walk-through was missing
for three placements and indicated the walk-through was completed late for 21
placements.

e Home study files lacked documentation of some criminal and central registry background
checks for adults in 21 homes.

e Inappropriate sleeping arrangements were found in nine homes including: a foster child
sleeping in the same bed as the foster parent; a young child sleeping in an unapproved
crib; a child sleeping on an air mattress in the living room and a child sleeping on a couch
due to a lack of space in the home. In most cases, there was documentation that these
issues were resolved at some point during the licensing process.

e The review also surfaced various other safety issues, including relative homes without
carbon monoxide detectors, homes with exposed wiring and homes in very poor repair.

MDCPS acknowledged that during the monitoring period, as the new relative home study process
was implemented, caseworkers and supervisors were still working to hone their skills in order to
fully implement the pre-placement safety process. MDCPS has plans for additional training to
ensure that staff consistently comply with and document pre-placement relative home safety
requirements. However, for this period MDCPS acknowledged lapses existed in both
documentation and timely completion of required initial safety checks as well as timely referrals
to licensure staff for the initiation of the relative home study process.

 

”” Of the 493 licensed homes, 459 (93 percent) were licensed within 90 days of placement.

50
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 52 of 81

Unlicensed Relative Homes (3.2.a.)

MDCPS committed that no child will remain in a foster home or facility determined to be unable
to meet licensure standards absent an order by a state court with jurisdiction over the child’s
custody directing the placement of the child into a specific unlicensed placement. MDCPS is not
held accountable for a state court’s order as long as MDCPS documents that it presented
information to the court that the foster home has not met licensing standards, the reasons why
the foster home has not and cannot meet licensing standards, and an explanation that a licensed
foster home or facility is available, or one time only, to an appropriate expedited relative
placement.

MDCPS data shows that during the monitoring period 453 children were placed in court-ordered
unlicensed homes and facilities. One hundred fifty of those were placements of children in
unlicensed shelters.?® Three hundred three children were placed in court-ordered unlicensed
family-based placements during the period. MDCPS produced to the monitoring team court
orders for 49 children in expedited pending relative placements that were made during the
period but did not produce court orders for the remainder of the court-ordered unlicensed
placements.

Further, during the monitoring period MDCPS acknowledged it had not yet implemented
consistent protocols to document information MDCPS provided to the court as it agreed to do in
the 2 MSA. Specifically, MDCPS did not produce evidence that it consistently advised the court
whether or not it would be safe for a child to remain in the relative home when it could not be
licensed, the reasons why the home could not be licensed and an explanation that a licensed
placement was available.

Safety and Non-Safety Issues (3.2.b., 3.2.c.)

When MDCPS determines that an unlicensed foster home or facility is unable to meet MDCPS
licensing standards due to a safety issue, MDCPS must take all reasonable efforts to immediately
ensure the child’s safety, including, when necessary, seeking an emergency court order to
remove a child. If the child is not in imminent danger, MDCPS must implement a safety plan and
within five calendar days, either cure the licensing deficiency if feasible, or move the child to a
licensed foster home or facility, or to an appropriate expedited relative placement, one time only.

When MDCPS determines an unlicensed foster home cannot meet licensing standards due to a
non-safety issue, the Department must, within 30 calendar days of that determination, either

 

18 One hundred forty-four of the 150 shelter placements were ordered by the Harrison County Court as an
alternative to initial non-relative foster home placement.

51
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 53 of 81

cure the licensing deficiency if feasible, or move the child to a licensed foster home or facility, or
to an appropriate expedited relative placement, one time only.

MDCPS designated the Department's Continuous Quality Improvement Evaluation and:
Monitoring Unit (EMU) as the responsible entity to track and monitor its performance regarding
the 27 MSA’s unlicensed relative home commitments.!2 Each week MDCPS’ Data Reporting Unit
provided a report to the EMU, which showed children who were placed in unlicensed relative
homes. New unlicensed relative homes were assigned to EMU staff who were responsible to:
review MACWIS to determine the unlicensed relative’s home status; communicate with licensure
staff regarding the timelines of the licensure process; follow up with licensure staff regarding any
identified safety or non-safety related issue and monitor efforts to ensure timely and appropriate
action is taken by licensure and field staff to address those issues. EMU staff utilized the
Footprints tracking system to monitor the family’s progress to licensure until a determination
was made.

MDCPS submitted to the monitoring team beginning in April 2018 two types of reports monthly:
A Safety Issues Report and a Non-Safety Issues Report, both regarding expedited pending relative
homes. During the course of tracking the licensure process on an expedited pending relative
resource placement, the EMU notates in a Footprints tracking system ticket if there is a safety
issue or a non-safety issue that is preventing or may prevent the home from being licensed. The
Safety Issues Report submitted to the monitoring team had no more than six entries per month.
The Non-Safety Issues Report had no more than three entries per month. For instance, both June
2018 reports included six resource homes with safety issues and two with a non-safety issue.
Identified safety issues included a hole in the floor of a child’s bedroom, children having
inappropriate bedding, and a home not having a fire extinguisher or carbon monoxide detector.
Both items on the Non-Safety Issues report were duplicate entries, one from a year earlier, June
2017, and the other from the previous month's report that had been previously documented as
resolved. The December 2018 report included only two relative homes with safety issues and one
with a non-safety issue. MDCPS reported issues that included the lack of a fire extinguisher,
inappropriate sleeping arrangements, and beer cans on the ground outside of a home.

The Safety Issues and Non-Safety Issues Reports do not include dates when MDCPS resolved each
issue, which prevents the monitoring team from verifying that the licensing deficiencies were
resolved within five days or 30 days as required by the 2™ MSA.

 

19 In late 2018 MDCPS modified the tracking process by designating licensure staff responsible to ensure safety and
non-safety issues are addressed.

52
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 54 of 81

Foster Home Development (3.3)

The 2" MSA provides that MDCPS, in conjunction with the monitor, shall establish annual
statewide and county performance requirements and time periods for new foster home licensure
(3.3.a). In order for the first annual performance targets to be set for calendar year 2018, the
monitoring team recommended that MDCPS conduct a foster home needs assessment to identify
the number of available licensed foster homes and determine the number of licensed foster
homes needed. The assessment was designed to inform MDCP$S’ efforts to build the capacity over
time to make safe and appropriate placement matches, and ensure children are placed with their
siblings in close proximity to their family and community. Utilizing segments of MDCPS’
assessment analysis, as well as child custody data, caseload data, licensure data, and foster home
development and closure data, the monitor established the 2018 new foster home licensure
target at 400 homes. The time periods for new home licensure were set at:

¢ 150 new foster homes licensed by June 30, 2018
e 300 new foster homes licensed by September 30, 2018

e 400 new foster homes licensed by December 31, 2018

During the monitoring period, MDCPS provided to the monitoring team monthly new foster
home licensure data. Through ongoing data verification and a sample review of new foster home
records, the monitoring team confirmed that MDCPS licensed 431 new foster homes during 2018,
exceeding the target of 400 new homes. MDCPS exceeded the interim target of 150 new homes
developed by June 30, 2018 and slightly missed the September 30, 2018 interim target of 300
new homes.

Table 8. Non-relative Foster Homes Licensed, 2018

 

 
 

 

 

 

 

 

 

 

_, Date Goal for Ni
June 30, 2018
September 30, 2018
December 31, 2018

 

in order to expand the pool of foster homes available for placement, MDCPS committed to recruit
and retain additional licensed foster home placements and maintain the additional number of
total placements, as necessary during the applicability of the 2° MSA (3.3.b). Taking into
consideration the new home target and historical foster home closure data, the monitoring team
established a net gain target of 275 additional foster homes for 2018.

MDCPS licensed 431 new homes and the monitoring team verified that 271 homes closed during
the monitoring period, resulting in a net gain of 160 foster homes. While MDCPS expanded its

53
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 55 of 81

pool of foster homes in 2018, the Department did not meet the net gain target of 275 additional
foster homes.

4. Placement Standards

Foster Home Licensure Limits (4.1, 4.13)

MDCPS agreed that no foster home shall provide care for more than five children (including
foster, birth, and adoptive children) at any given time, in accordance with the following:

¢ Foster homes may provide care for more than three foster children, up to a total of five,
only with the documented approval of MDCPS Office of Licensure determining that the
foster children can be safely maintained in the foster home.

e No more than two children in the foster home may be under the age of two or have
therapeutic needs, including the biological and/or adoptive children.

¢ Notwithstanding the above, a sibling group may be placed together in the same foster
home in excess of these limits, but only if they are the only children in the home, and
only upon written approval by the MDCPS Licensure Director determining that the foster
children can be safely maintained in the home.

The parties agreed that by July 1, 2018, MDCPS would meet an interim performance standard of
70 percent for this commitment. Data provided by MDCPS indicate that as of December 31, 2018,
there were 2,056 foster homes in Mississippi with at least.one child in placement. Of these 2,056
homes, 1,921 (93.4 percent) met the terms of this commitment. Eighteen homes (0.9 percent)
did not meet the requirements of the commitment, and MDCPS was unable to report on 117
homes” (5.7 percent).

Children with Special Needs Placed with Resources Meeting Those Needs (4.2, 4.14)

The 2"¢ MSA states that children with special needs shall be matched with placement resources
that can meet their therapeutic and medical needs. MDCPS is to ensure that each county office
has access to resource workers within its region who have the ability to ascertain the placement
resources available and their suitability for each child who needs placement.

Mississippi Code 43-27-101(f) defines a special needs child as:

“A child with a variety of handicapping conditions or disabilities, including
emotional or severely emotional disorders. These conditions or disabilities

 

2° MDCPS was unable to report on resource homes identified as an umbrella agency or a subordinate resource to
an umbrella agency.

54
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 56 of 81

present the need for special medical attention, supervision and therapy on a
regimented basis.”

Children with special needs qualify for increased board rates, divided into the levels Special
Needs |, Special Needs II and Therapeutic, depending on the severity of the child’s needs.

Table 9. Special Needs Board Rates

 

  
 

 

 

 

Special A foster child qualifies for the Special Needs | board payment

Needs | rate if the child has a mental health or medical diagnosis and $838.60
applied for SSI and the application is pending or has been denied.

Special A foster child qualifies for the Special Needs II board payment

Needs II rate if the child receives SSI. A copy of the SSI letter that states $901.30
the child is approved must be submitted to Eligibility.

Therapeutic A foster child qualifies for a Therapeutic board payment rate if $1,293.70 -
the child has a DSM-IV Axis I diagnosis. $5,170.0077

 

 

 

 

 

MDCPS reported that at the end of 2018, there were caregivers for 27 children receiving Special
Needs | board payments, caregivers for 69 children receiving Special Needs tI board payments,
and caregivers for 308 children receiving Therapeutic board payments. Children are matched
with placements that meet their needs through the Therapeutic Placement Unit, which reviews
referrals for children requiring therapeutic placement and matches them to providers with the
specific service(s) being requested. The parties agreed that by July 1, 2018, 60 percent of children
with special needs would be matched with placement resources that can meet their therapeutic
and medical needs. MDCPS did not provide data or an analysis of performance for this
commitment for 2018.

Children Placed in Least Restrictive Setting (4.3, 4.15)

In the 2" MSA, MDCPS committed that each foster child shall be placed in the least restrictive
setting that meets his/her individual needs as determined by a review of all intake, screening,
assessment and prior placement information available at the time of placement. In order of
consideration this means: placement with relatives; foster home care within reasonable
proximity to the child’s home community; foster home care outside of the child’s home
community; group home care or institutional care. The parties agreed to a 95 percent
performance standard for this commitment.

 

21 Rate varies depending on whether the placement setting is a related therapeutic placement, a therapeutic
resource home or a therapeutic group home.

55
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 57 of 81

MDCPS reported that as of December 31, 2018, 4,309 of the 4,811 children in custody were
placed in family-based settings, the least restrictive placement type. The monitoring team
reviewed all the data submitted by MDCPS in support of its performance and undertook.
validation of a randomly selected sample of case notes and residential services applications for
25 children placed in congregate care programs which are more restrictive placement settings.
The monitoring team determined those placements were made appropriately in order to meet
the individual child’s identified needs.

Children Placed Within Proximity to Home (4.4, 4.18)

MDCPS is required to ensure that each child who enters placement (from regions other than Il-
East, Il-West, and V-West) shall be placed within his/her own county or within 50 miles from the
home from which he/she was removed, unless:

* The child’s needs are so exceptional that they cannot be met by a family or facility within
his/her own county or within 50 miles of the home from which he/she was removed;

¢ The child is placed through the Interstate Compact on the Placement of Children (ICPC)
consistent with its terms;

e The child is appropriately placed with relatives;
e The child, age 14 years or older, is pursuing educational or vocational opportunities;
* The child is ordered to be placed in a child-specific foster care setting by a court; or

e The child is placed in an adoptive home.

The parties agreed to a 90 percent performance staridard for this commitment. Data provided by
MDCPS indicate that, excluding children removed from regions II-E, lI-W and V-W, there were
9,888 placements made in 2018. Of these, 9,647 (97.6 percent) met the proximity terms of the
2" MSA. This includes placements made within 50 miles from the child’s home of removal (8,056)
and placements that exceeded 50 miles but had an approved exception consistent with the
commitment (1,591).

Children Placed Within Proximity to Home (4.5, 4.19}

For children who enter placement from Regions II-East, IIl-West, and V-West, MDCPS committed
that no less than 90 percent will be placed within his/her own county or within 75 miles of the
home from which he/she was removed. The same exceptions apply, as in Sections 4.4 and 4.18
above, except for the radius distance.

MDCPS is not currently tracking whether placements for children from regions ll-E, il-W and V-W
are within 75 miles of the home of removal, instead reporting on whether the placements are

56
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 58 of 81

within 50 miles or have a valid exception. Data provided by MDCPS indicate that there were 1,690
placements of children from regions II-E, Il-W and V-W in 2018. Of these, 1,588 (94.0 percent)
were placed within 50 miles of the home of removal (1,112) or had an approved exception
consistent with the terms of the commitment (476).

The 2" MSA also calls for the monitor to evaluate this commitment in December 2018 to
determine whether the 75-mile exception for these three regions is still necessary. Given that
MDCPS does not currently track whether placements are within 75 miles from the home of
removal and the Department is exceeding the standard while evaluating these three regions
against the 50-mile rule, the monitor determines that the 75-mile exception for regions II-E, Il-W
and V-W is not necessary.

Placing Siblings Together (4.6, 4.16)

The 2"4 MSA requires MDCPS to place siblings together when they enter placement at or near
the same time. Exceptions can be made if placing the siblings together would be harmful to one
or more of the siblings, one of the siblings has exceptional needs that can only be met in a
specialized program or facility or the size of the sibling group makes such placement impractical
notwithstanding diligent efforts to place the group together. If a sibling group is separated at
initial placement, the caseworker shall make immediate efforts to locate or recruit a foster family
in whose home the siblings can be reunited. These efforts must be documented and maintained
in the case file. The parties agreed that by July 1, 2018, MDCPS would meet an interim
performance standard of 60 percent for this commitment.

The monitoring team is unable to validate the data MDCPS produced for this commitment. During
validation, the monitoring team was unable to replicate the detail files MDCPS produced and
observed many instances in which MDCPS identified siblings placed together despite the siblings’
placement histories showing they were never in the same placement. The monitoring team
requested feedback from MDCPS regarding the method used to identify sibling groups but
MDCPS was unable to interpret its code (written by a former MDCPS employee) used to identify
sibling groups and calculate performance for this commitment.

Placement Disruptions (4.7, 4.17)

MDCPS committed to take all reasonable steps to avoid the disruption of an appropriate
placement and ensure placement stability for children. If there is a documented indication that
a placement may disrupt, the caseworker shall immediately take steps to determine the
following:

e The cause of the potential disruption;
e Whether the placement is appropriate for the child;
57
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 59 of 81

e Whether additional services are necessary to support the placement;
e Whether the child needs another placement; and

e If another placement is necessary, what that placement should be.

These efforts are to be documented in the child’s case record. The parties agreed that by July 1,
2018, MDCPS would meet an interim performance standard of 60 percent for this commitment.

MDCPS did not provide a report identifying those children who were moved as a result of a
disrupted placement including the cause of the disruption.

Overnight Stays in an Office or Other Nonresidential Facility (4.8) -

The 2" MSA requires that no child shall remain overnight in an MDCPS office or other
nonresidential facility that provides intake functions. MDCPS reported that this did not occur
during calendar year 2018. The monitoring team reviewed thousands of case records in
preparation of this report and did not learn of any instance of this occurring in 2018.

Young Children Placed in Congregate Care Facilities (4.9)

MDCPS committed that no child under 10 years of age shall be placed in a congregate care
setting, including group homes and shelters. Exceptions can be made if:

e the child has exceptional needs that cannot be met ina licensed foster home;

e inorder to keep a sibling group together for a temporary period, not to exceed 15 days,
and the Regional Director has granted documented approval for the congregate care
placement;

* orto enable a mother and baby to be placed together and there is not an available foster
home for both of them.

MDCPS reported there were 155 children under the age of ten placed in congregate care settings
during 2018. The Department was unable to track and report how many of the 82 children who
were placed between January 1, 2018 and July 16, 2018 had an allowable exception approved.
Of the 73 children who were placed between July 17, 2018 and December 31, 2018, MDCPS
reported that 54 (74.0 percent) had an allowable exception approved.”

 

22 MIDCPS implemented corrective action to fix the error in the database which lost required data on Regional
Director approvals, allowing the Department to report on performance for July 17, 2018 to December 31, 2018.

58
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 60 of 81

Placement Moves (4.10, 4.12)

No child is to be moved from his/her existing placement to another placement unless MDCPS
specifically documents in the child’s case record justifications for that move and an MDCPS
supervisor approves the move. The parties agreed that by July 1, 2018, MDCPS would meet an
interim performance standard of 70 percent for this commitment.

MDCPS provided data indicating that there were 2,990 placement moves in the third quarter of
2018, which began on July 1, 2018, and 2,793 placement moves in the fourth quarter of 2018.
The monitoring team reviewed a randomly selected sample of case notes and approvals for 67
placement moves that occurred in the second half of 2018. Every case the team reviewed listed
a reason for the placement change and was approved by a supervisor. However, supervisory
approval frequently occurred after the child’s placement move. In 27 cases (40.3 percent),
approval by the supervisor occurred more than a week after the placement change. Additionally,
placement change reasons were often coded as “other” when another reason, such as
“placement with a relative” or “trial home placement,” would have been more applicable.

Multiple Emergency Placements (4.11)

MDCPS agreed to ensure that no child is placed in more than one emergency or temporary facility
within one episode of foster care. Exceptions can be made if an immediate placement move is
necessary to protect the safety of the child or of others with documented approval from the
Regional Director. Data provided by MDCPS indicate that 52 children experienced 66 successive
stays in shelter care during 2018. Successive stays were counted as meeting the requirements if
there was an exception approved by the Regional Director indicating that the

59
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 61 of 81

placement was necessary to protect the safety of the child or of others. MDCPS’ performance
during each quarter of 2018 is charted below.

Table 10. Successive Emergency Shelter Placements, 2018

~ | ~ Number

8 1 12.5%

13 0 0.0%

26 25 96.0%

4 19 19 100.0%
PEUNears | Sereno oe abn eee Gene

 

The monitoring team reviewed all the 45 cases with exceptions in MACWIS. Of the 45, only 13
(28.9 percent) contained information supporting the determination that the placement was
needed to ensure the safety of the child or of others.

5. Visitation

Worker Contact and Monitoring

Caseworker Contact with Foster Children (5.1.a.)

The 2" MSA requires that by July 1, 2018, no less than 75 percent of foster children shall have
an MDCPS caseworker meet with them at least two times per month. At least one visit per month
shall occur in the child’s placement.

MDCPS provided data on this commitment for 2018 but did not exclude children on trial home
visits (THVs). Children on THVs should be excluded from this commitment because visit
requirements for children on THVs, which is measured in 5.1.b, are different from visit
requirements for children in out-of-home placements. While all children are required to be
visited by a caseworker twice a month, both visits must occur in the home for children on THVs
and only one visit must occur in the child’s placement for children in out-of-home placements.
The monitoring team is able to report for this commitment only the number and percentage of
children with at least two visits in each month of 2018. MDCPS was not able to distinguish the
children on THVs, making it impossible for the monitoring team to analyze whether the required
number of visits occurred in the child’s placement.

 

23 MDCPS reported there were problems with capturing data on exceptions in the first half of 2018, which resulted
in low performance in Q1 and Q2.

60
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 62 of 81

Regarding children receiving two caseworker visits each month, the Department's performance
during every month of 2018 is reflected in the following chart.

Figure 6. Worker-Child Visitation, 2018

   
       
   
 

   

100% ae aie 5 pout —————— . . es nenentntareeevepeinarreminnn
95% a = - ne eaniinenahig a ee —
90% wv =
91m 92% «92% = 92%
29% 90% 90% 90%
85% = — . aes 88% sss 88%
85%
80%
75%
s ‘ ‘
gs £& £$ F LC S$ SF F F s ¥
Fr ge we F ‘ es £§ &£ S$ SF
ao & ¥ 3 ° Pa &
$ x

= ¢<= % of children with at least two visits Source: MDCPS Data

The monitoring team conducted a qualitative review of visitation case notes for 70 randomly
selected children who were in the custody of MDCPS during the fourth quarter of the year
(October to December 2018) and subject to this commitment. The visitation narratives were
reviewed to determine if the 2"? MSA requirements to assess safety, well-being, services,
permanency and other service goals were documented. There were 339 contacts required, of
which 294 were held. The chart below reflects any documented assessments during those
contacts.

Table 11. Worker-Child Visitation Narrative Review, 2018

 

# OF

; contacts | # Safety Well-being Services | Permanency | service goals
Visitation Type | held | Assessed | Assessed | Assessed | Assessed | Assessed

—

Worker-Child 294 228 282 57 91 17

“fe # # #3: #Other —

 

 

 

 

 

 

 

 

 

 

Overall, the monitoring team found that many of the files lacked detail about visitation, and at
times, any information at all. For example, in one case, the visitation narratives each month
contained the exact same information with the date changed. In another case there were no
narratives from July to December 2018, although a supervisory note indicated the caseworker
had seen the child each month, but it had not been documented.

61
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 63 of 81

Caseworker Contact with Children on Trial Home Visits (5.1.b.)

MDCPS committed that by July 1, 2018, at least 75 percent of foster children on a 90-day THV
would be visited by an MDCPS caseworker in the home at least two times per month.

The monitoring team cannot validate the data MDCPS provided for this commitment. For this
commitment and another commitment that involves THVs (6.3.a.5 — Children with a goal of
reunification who reunified should have a 90-day THV), the monitoring team identified several
problems with how MDCPS documented THVs and the methods it used to identify them.

Caseworker Contact with Parents (5.1.c.)

MDCPS committed, by July 1, 2018, to meet at least monthly with the parents of no less than 75
percent of foster children with a goal of reunification to discuss progress on the family service
plan and the child’s well-being. Exceptions include if the child’s parent(s) reside out-of-state or
are incarcerated.

The monitoring team cannot validate the data MDCPS provided for this commitment. The
monitoring team identified several problems and raised questions regarding the files and
calculations provided by MDCPS. For example, the file from which the final performance was
generated appeared to be missing contact information for many parents, for multiple months.
The monitoring team requested feedback from MDCPS regarding the method it used to create
this file but MDCPS, as of April 2019, was still trying to understand the business rules and code
(written by a former MDCPS employee) used to produce the file and calculate performance for
this commitment. MDCPS also indicated that its code used to calculate performance was often
not selecting the correct permanency plan needed to indicate whether the goal was reunification.

The monitoring team conducted a qualitative review of visitation case notes for a randomly
selected sample of 70 children who were in the custody of MDCPS during the fourth quarter of
the year (October to December 2018) and subject to this commitment. The monitoring team
evaluated if the 2" MSA requirements for MDCPS to assess progress on the family service plan
and the child’s well-being were documented. There were 170 worker-parent contacts required,
of which 103 were documented. The chart below reflects any documented assessments during
those contacts.

62
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 64 of 81

Table 12. Worker-Parent Visitation Narrative Review, 2018

 

VisitationType | held _|_ Assessed | P
Worker-Parent 103 47

 

 

 

 

 

 

 

 

 

As with the worker-child contacts discussed above, the monitoring team found that many of the
worker-parent visitation narratives lacked detail.

Caseworker Contact with Foster Parents (5.1.d.)

MDCPS committed that, by July 1, 2018, at least 75 percent of foster parents with at least one
foster child in the home must be visited by MDCPS monthly in the home.

MDCPS provided data for this commitment for 2018, which was analyzed by the monitoring team.
The monitoring team calculated slightly lower performance than MDCPS reported. 24 The
Department’s performance during each month of 2018, as calculated by both MDCPS and the
monitoring team, is charted below:

Figure 7. Worker-Foster Parent Visitation, 2018

75%

70%

   

68%
67%
65% 65% 66%

60% sor 63%

61% 61%

50%

< av

>
Ss Ss & e a se * e a *
re

—¢—% of foster parents with one in-home visit (MMT) Source: MDCPS Data

=@=% of foster parents with one in-home visit (MDCPS)

 

24 The monitoring team identified on average 143 homes per month (with a range of 126 to 177) that had a foster
child placed in the home for the entire month for which MDCPS did not provide visitation data. The monitoring
team included these foster parents in the performance calculations as non-compliant.

63
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 65 of 81

Developing and Maintaining Connections

Child-Parent Contacts within 72 Hours of Placement (5.2.a.)

The 2"? MSA requires MDCPS to arrange contact for the foster child with his/her parents and with |
any siblings not in the same placement within 72 hours of foster care placement unless there are
documented reasons why contact should not occur. If MDCPS cannot arrange a visit within 72
hours, a telephone call to parents, siblings, or extended family members must be provided to the
child.

The monitoring team reviewed visitation case notes for 70 children, as detailed in Section 5.1.a.
Thirty-two of these children were removed from their parent(s) in the last quarter of 2018 and
are subject to this commitment. The team reviewed the case narratives and found four children
had a visit with their parent and six children had a visit with their sibling(s) within 72 hours of
their removal. In another child’s case, a no contact order with the parent was documented. There
were no case narratives found documenting a telephone call between the child and parent(s) or
sibling(s).

Cancellation of Visits (5.2.c.}

The 2" MSA requires MDCPS and its contracting agencies to implement a policy that prohibits
cancellation of visits as a form of discipline against children. MDCPS reported that a policy update
was issued in November 2017 prohibiting the cancellation of visits as a form of discipline for
children in custody. MDCPS provided the monitor with a copy of the policy bulletin to all MDCPS
staff and the email sharing the policy update with contracting agencies.

6. Child and Youth Permanency

Comprehensive Family Service Plans

Comprehensive Family Service Plans (6.1.a.)

The 2 MSA requires that a comprehensive family service plan (FSP) that addresses the
strengths, needs and services required for both the child and their parent(s) shall be completed
within 45 days of a child’s entry into foster care. in developing the FSP, the MDCPS caseworker
must consult with the child, the child’s parents and the foster care provider. MDCPS committed
that by July 1, 2018 at least 75 percent of FSPs will be submitted by the caseworker consistent
with 29 MSA requirements, within 30 calendar days of a child’s entry into custody and approved
by the supervisor within 15 calendar days. The FSP shall be considered complete upon
documented supervisory review and approval.

64
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 66 of 81

Data provided by MDCPS indicate there were 1,072 children who entered custody between July
1, 2018 and December 31, 2018 whose 45" day in custody fell during the year. Of the 1,072 FSPs
due during the period, 799 (74.5 percent) were completed within 30 days of a child’s entry into
foster care and 1,022 (95.3 percent) were approved within 15 days. A total of 929 (86.7 percent)
of the 1,072 FSPs due during the period were submitted and approved within 45 days.

The monitoring team reviewed a randomly selected sample of 66 initial FSPs completed during
the period to assess whether the plans were developed in accordance with 27 MSA
requirements. The monitoring team found that only 16 (24.2 percent) of the FSPs in the sample
indicated the plan was developed in consultation with the child’s parents or the foster care
provider. None of the plans reflected consultation with an age-appropriate child during
development of the initial FSP. As such, strengths, needs and services for parents and children
could not be evaluated.

Parents’ Inclusion in Service Planning (6.1.b.)

The 2" MSA provides that in instances in which it is impossible to meet with one or both parents,
the service planning process will proceed as described above, notwithstanding the parent’s
absence.

The monitoring team reviewed a randomly selected sample of 66 initial FSPs completed during
the period to assess whether the plans were developed in accordance with the 2° MSA
requirements. The monitoring team determined that only three (4.5 percent) of the FSPs in the
sample indicated a child’s parent could not be found, but service planning proceeded in the
parent’s absence as required.

Diligent Search for Parents (6.1.c.)

MDCPS committed that in those cases in which the whereabouts of one or both parents are
unknown, MDCPS shall, within 30 days, institute a diligent search for the parent(s) and document
the search in the child’s case record. MDCPS committed to an interim performance standard of
75 percent by July 1, 2018.

MDCPS was unable to produce data related to diligent searches for parents for the first three
quarters of 2018. The Department began tracking preliminary diligent search data in October
2018, as a pilot.

Permanency Plans (6.1.d.)

The 2™ MSA requires that within 45 days of a child’s initial placement into foster care, MDCPS
shall complete a permanency plan that specifies the child’s permanency goal, a timeframe for
achieving permanency and activities that support permanency. MDCPS committed that by July 1,

65
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 67 of 81

2018 for at least 75 percent of children who enter custody, permanency plans will be submitted
within 30 calendar days of a child’s entry into custody by the caseworker consistent with 2" MSA
requirements and approved by the supervisor within 15 calendar days. The permanency plan.
shall be considered complete upon documented supervisory review and approval. :

The monitor validated there were 1,072 children who entered custody between July 1, 2018 and
December 31, 2018 whose 45" day in custody fell during the period. Of the 1,072 permanency
plans due during the period, 773 (72.1 percent) were completed within 30 days of a child’s entry
into foster care and 1,056 (98.5 percent) were approved within 15 days. A total of 928 (86.6
percent) of the 1,072 permanency plans due during the period were submitted and approved
within 45 days.

The monitoring team reviewed a randomly selected sample of 66 initial FSPs completed during
the period to assess whether the FSPs were developed in accordance with the 2°? MSA
requirements, inclusive of a permanency plan. The monitoring team found that 42 (63.6 percent)
of the FSPs in the sample contained a permanency plan that stated the child’s permanency goal,
as required. Of the 42 FSPs containing a permanency plan with a stated goal, only six (9.1 percent)
plans included a timeframe for achieving permanency. Of the 66 FSPs reviewed, 31 (47.0 percent)
indicated activities that support permanency.

Concurrent Permanency Planning

Concurrent Permanency Planning (6.2.a.)

MDCPS agreed to begin, within the first six months of a child’s entry into care, to engage in
concurrent permanency planning. MDCPS committed that at least 95 percent of children in
custody with the goal of reunification shall have case record documentation reflecting active
concurrent permanency planning consistent with 2" MSA requirements.

MDCPS provided data and summary files for this commitment, but MDCPS’ analysis of the data
in its summary file was inaccurate. The monitor independently analyzed the data MDCPS
provided and determined there were 2,082 children subject to this commitment during the
period. Of these 2,082 children with a permanency plan of reunification, all had a concurrent plan
assigned at six months.

The monitoring team reviewed FSPs completed during the period for a randomly selected sample
of 66 children with a goal of reunification to assess whether the plans included any
documentation of a concurrent permanency goal or active concurrent permanency planning. The
monitoring team found that all 66 (100.0 percent) of the FSPs in the sample included
documentation of a concurrent permanency planning goal, of which only eight (12.1 percent)
contained evidence of active concurrent permanency planning.

66
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 68 of 81

Permanency Case Goals

Reunification (6.3.a.1.)

The 2"4 MSA requires when a child’s permanency goal is reunification that MDCPS identify in the
FSP and make available, directly or through referral, those services MDCPS deems necessary to
address the behaviors or conditions resulting in the child’s placement in foster care and to help
the parents develop strategies to facilitate permanency for the child. Caseworkers must monitor
the provision of services through visits and updating of service plans. MDCPS committed to an
interim performance standard of 75 percent by July 1, 2018.

The monitoring team reviewed FSPs completed during the period for a randomly selected sample
of 66 children with a permanency goal of reunification to assess whether the FSPs were
developed in accordance with the 2" MSA requirements, inclusive of the identification and
provision of necessary services. The monitoring team found that 58 (87.9 percent) of the FSPs in
the sample identified services MDCPS deemed necessary to address the behaviors or conditions
resulting in the child’s placement into foster care. Of the FSPs containing identified services, 47
(71.2 percent) of the FSPs included documentation that MDCPS made some or all those identified
services available directly or through referral.

Caseworker Contact with Parents (6.3.a.2.)

MDCPS committed that for a child with a permanency goal of reunification, the child’s MDCPS
caseworker will meet with the child’s parent(s) with whom the child is to be reunified at least
monthly to assess service delivery and achievement of service goals, to keep the family informed
and involved in decisions about the child, and to remain current about the family’s circumstances.

The monitoring team cannot validate the data MDCPS provided for this commitment. The
monitoring team identified several problems with the data provided by MDCPS, which are
described under Section 5.1.c.

Reunification Supports for Parents (6.3.a.3.)

MDCPS committed in the 2"? MSA to document in the case record of children with a permanency
goal of reunification, opportunities provided to their parents in support of reunification.

The monitoring team reviewed FSPs completed during the period for a randomly selected sample
of 66 children with a permanency goal of reunification to determine whether the FSPs contained
documentation of opportunities provided to parents in support of reunification. The monitoring
team found that 58 (87.9 percent) of the FSPs in the sample identified services MDCPS deemed
necessary to address the behaviors or conditions resulting in the child’s placement into foster
care. Of the FSPs containing identified services, 47 (71.2 percent) of the FSPs included

67
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 69 of 81

documentation that MDCPS made some or all those identified services available directly or
through referral.

After-Care Plans (6.3.a.4.)

The 2" MSA requires that when a recommendation is made to reunify a child with his or her
family, MDCPS must develop an after-care plan that identifies services necessary to ensure that
the conditions leading to the child’s placement have been addressed, and that the child’s safety
and stability can be assured. It also requires MDCPS to take reasonable steps to provide or
facilitate access to services necessary to support the child during the trial home visits.

The monitoring team reviewed the case records of 66 children where parent(s) had full custody
-restored during the last quarter of 2018 to determine if the children had after-care plans
consistent with the 2"¢ MSA. Sixty-four of the children (97.0 percent) had an after-care plan, while
two children (3.0 percent) did not have an appropriate after-care plan as required by the
commitment.

Trial-Home Visits (6.3.a.5.)

The 2"4 MSA provides that for each child who has a permanency goal of reunification and who is
in fact returned home for the purpose of reunification, MDCPS will provide that child with a 90-
day THV if the child has been in custody for at least 90 days, subject to the approval of the Youth
Court.

MDCPS committed that by July 1, 2018, at least 75 percent of foster children who are reunified
and who were in custody longer than 90 days would receive a 90-day THV period or have case
record documentation reflecting the Youth Court’s objection to such a THV. During the THV,
MDCPS must provide or facilitate access to the services in the child’s after-care plan, consistent
with the 2"¢ MSA requirements.

The monitoring team cannot validate the data provided by MDCPS for this commitment. MDCPS’
count of children with a THV was not limited to children who had a goal of reunification and was
not limited to THVs that lasted 90 days or more. Likewise, MDCPS’ count of children with a THV
with Youth Court approval was not limited to children with a goal of reunification and a THV that
lasted 90 days or longer.

Final Discharge Meeting (6.3.a.6.)

The 2"? MSA requires that before the end of any THV period, MDCPS will meet with the child’s
parents and the child to determine the appropriateness of final discharge. If final discharge is

68

y
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 70 of 81

determined to be appropriate, MDCPS shalt make the appropriate application to the Youth Court
to be relieved of custody.

The monitoring team reviewed the same sample of case records of 66 children where parents
had full custody restored during the last quarter of 2018 (see 6.3.a.4, above). Fifty-five children’s
case records (83.3 percent) had documentation of a final parental discharge meeting, while 11
children’s case records (16.7 percent) lacked documentation that MDCPS had a final discharge
meeting with the parents. Fifty-eight children’s records (87.9 percent) had documentation of a
discharge meeting with age appropriate children, or documentation that children who were too
young for discussion were seen prior to discharge. Eight children’s case records (12.1 percent)
lacked documentation that a discharge meeting was held with age appropriate children. Fifty-
eight children’s records (87.9 percent) had documentation that the appropriate application was
made to the Youth Court for relief of custody. In one case MDCPS recommended continued
custody because the THV was four days short of 90 days, but the judge denied that
recommendation and discharged the children from custody. There were eight children’s files
(12.1 percent) where documentation was lacking that the appropriate Youth Court relief of
custody application was made by MDCPS.

Adoption (6.3.b.1.)

The 2" MSA requires that by July 1, 2018 at least 70 percent of children in custody with the
primary permanency goal of adoption shall have an assigned adoption specialist and an adoption
plan that identifies the child specific activities that MDCPS will undertake to achieve adoption.

Relative to the adoption specialist, data provided by MDCPS indicate that of the 2,724 children
with a goal of adoption during 2018, 2,672 (98.1 percent) had an adoption worker assigned.

MDCPS did not provide information on the number of children with adoption plans. However,
the monitoring team reviewed a randomly selected sample of 66 children who had a goal of
adoption. All but one (98.5 percent) of the children’s case records documented evidence of
adoption planning with identified activities undertaken to achieve adoption. In 47 (72.3 percent)
of the cases, activities were documented within 60 days of the goal of adoption being assigned.
In the remaining 18 cases, activities were documented more than 60 days after the adoption goal
was assigned.

Termination of Parental Rights (6.3.b.2., 6.3.0.3.)

MDCPS must make a termination of parental rights (TPR) referral before a child has spent more
than 17 of the last 22 months in foster care unless an available exception pursuant to the federal
Adoption and Safe Families Act (“ASFA”) has been documented by MDCPS in the child’s case
record. Subsequent to the initial ASFA exception, MDCPS may continue the exception for only

69
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 71 of 81

one additional six-month period unless continued invocation of the exception is reviewed,
approved and documented semi-annually by the Regional Director assigned to the county of
responsibility for the child. MDCPS committed to meet an interim standard of 70 percent for this
commitment by July 1, 2018 (6.3.b.2). .

The monitoring team was unable to validate the data provided by MDCPS for this commitment.
MDCPS identified children as being in care for 17 of the past 22 months but whose custody history
does not support this. Conversely, MDCPS’ file omits hundreds of children who, according to the
custody cohort file, were in care for at least 17 of the last 22 months.

The monitoring team reviewed case records for a randomly selected sample of 70 children
subject to this commitment and found 43 (61.4 percent) cases met the terms of the 2"? MSA.
With respect to these children, MDCPS either made the TPR referral (22), documented an ASFA
exception in the electronic record (14) or placed the children in a THV by the last day of a child’s
seventeenth month in care (7).

MDCPS is required to provide the monitor a report of all TPR referrals made during the
monitoring period, the date those TPR referrals were made and the date the petition was filed
with the court (6.3.b.3). MDCPS provided this data for 2018.

Post-Adoption Services (6.3.c.)

MDCPS committed to establish and maintain a system of post-adoptive services to stabilize and
support adoptive placements. MDCPS agreed that adoptive families eligible for adoption
subsidies must have access to these services, which may include counseling, mental health
treatment and crisis intervention, family preservation and stabilization services and peer support.

MDCPS reported that in SFY2018, the Department expended $1,552,672 for adoption subsidy
payments on behalf of 3,327 eligible children. Consistent with its 2" MSA commitment, MDCPS
established a statewide post-adoptive service contract with a child and family service agency to
ensure that eligible families have access to a range of post-adoptive services throughout
Mississippi. The contract became effective in October 2017 and the provision of post-adoptive
services continued throughout the entire monitoring period. The monitoring team reviewed
the contract and found the scope of services includes the provision of supportive counseling,
mental health treatment and referrals, crisis intervention, family preservation and stabilization
services, peer support and respite services consistent with 2°? MSA requirements. During
calendar year 2018, MDCPS reported that 1,021 adoptive families throughout Mississippi
accessed the aforementioned range of post-adoptive services.

 

*5 MDCPS reported that the contract value during the monitoring period for statewide provision of post-adoption
services was $751,000.

70
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 72 of 81

Durable Legal Custody and Guardianship (6.3.d.)

The parties agreed that the permanency goals of durable legal custody and guardianship may be
assigned when there are documented efforts in the child’s case record to move the child to
adoption and documentation of a reasonable basis why it is in the child’s best interests not to be
considered for adoption. Further, when the permanency goals of durable legal custody and
guardianship are assigned to a child under the age of 14 years old or living with a non-relative,
MDCPS agreed to provide to the monitoring team information from the child’s case record
documenting efforts to move the child to adoption and documentation of a reasonable basis why
it is in the child’s best interests not to be considered for adoption.

MDCPS provided to the monitoring team a data file identifying 63 children who were assigned
the permanency goal of durable legal custody or guardianship at the conclusion of the monitoring
period. However, the age of the children was not included in the file nor was information
provided regarding whether the child was living with a non-relative. Further, MDCPS did not
provide case record information to the monitoring team for children under the age of 14 who
were assigned the permanency goals of durable legal custody and guardianship or living with a
non-relative for the period. Therefore, the monitoring team cannot verify if MDCPS documented
efforts to move a child to adoption and of a reasonable basis why it was ina child’s best interests
not to be considered for adoption.

Another Planned Permanent Living Arrangement (APPLA) (6.3.e.)

If MDCPS concludes, after considering reunification, adoption, durable legal custody, and
permanent placement with a relative, that these permanency plans are inappropriate or
unavailable for a child, MDCPS may assign a permanency goal of APPLA for the child. In such
circumstances, MDCPS agreed that, (1) the child must be at least 16 years old and (2) MDCPS
must document a compelling reason why this permanency goal is in the best interest of the child.

MDCPS provided a list of all children with a permanency goal of APPLA in 2018, including the age
of each child. MDCPS did not provide information on whether there was a documented
compelling reason why this permanency goal was in the best interest of each child. Therefore,
the monitoring team cannot validate MDCPS’ performance for this commitment.

Permanency Reviews

Permanency Plan Reviews (6.4.a.)

The 2"? MSA requires that a child’s permanency plan be reviewed in a court or administrative
case review, which may be a foster care review, at least every six months. MDCPS agreed to take
all reasonable steps, including written notice, to ensure the participation of the child, parents,

71
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 73 of 81

caregivers and relevant professionals in court or administrative reviews. MDCPS committed that
by July 1, 2018, at least 80 percent of foster children who have been in custody for at.least six
months shall have a timely court or administrative case review consistent with 2"4 MSA
requirements. :

During validation of the data MDCPS provided for this commitment, the monitoring team
discovered that MDCPS did not use the date the permanency plan review was completed to
determine when the next review was due and whether the review was administered timely.
Instead, MDCPS used the date the review was scheduled in order to determine timeliness of the
reviews. The monitoring team requested and MDCPS provided a new data file that included the
review completion date for validation. MDCPS’ original analysis ‘indicated that 7,983 children
were due for a permanency plan review during the period, of which 7,690 children (96.3 percent)
received a timely review. The monitoring team’s analysis concluded that 7,756 children were due
for a permanency plan review during the period, of which 4,546 children (58.6 percent) received
a timely review.

The monitoring team reviewed a randomly selected sample of 66 Youth Court Hearing and
Review Summary reports completed by MDCPS during the period for children in custody for at
least six months to assess the timeliness and participants of the permanency reviews. The
monitoring team found evidence in the sample of Youth Court Hearing and Review Summary
reports that the foster care reviewer (quality assurance coordinator), social worker (caseworker),
social work supervisor (casework supervisor) and the foster child were listed as being invited to
the permanency review in each of the reports. Parents were listed as invited in 45 (68.2 percent)
of the reports. Guardians ad litem were invited in 34 (51.5 percent) of the reports and other
individuals with an unspecified relationship to the child were listed as being invited in 37 (56.1
percent) of the reports. Caregivers and relatives were rarely listed as being invited in the sample.

The summary reports also indicated that quality assurance coordinators participated in each
review and a caseworker attended 69.6 percent of the permanency reviews. Occasionally,
caregivers (28.7 percent), caseworker supervisors (27.2 percent), the foster child (18.1 percent)
and parents (18.1 percent) attended the permanency reviews. Relatives, guardians ad litem and
other professionals rarely attended the reviews (less than 10 percent).

Court Reviews (6.4.b.)

The 2"4 MSA also requires MDCPS to take all reasonable steps to ensure that a court review is
held for each child in foster care custody within 12 months of the child’s initial placement, and
annually thereafter. MDCPS committed that by July 1, 2018, it would make reasonable efforts to
have a timely annual court review scheduled consistent with 2" MSA requirements for at least
80 percent of foster children who have been in custody for at least 12 months.

72
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 74 of 81

MDCPS did not provide information relative to the reasonable steps taken to ensure that timely
court reviews occurred for each child in foster care custody. In the alternative, MDCPS reported
that timely annual court reviews occurred for between 5 and 11 percent of foster children who
had been in custody for at least 12 months during the period.

Review of Adoption and Safe Families Act (ASFA) Exceptions (6.4.c.)

MDCPS committed to review documented exceptions pursuant to ASFA for children who have
spent more than 17 of the previous 22 months in foster care during the child’s foster care review.
MDCPS did not provide an analysis of its review conducted consistent with this commitment for
2018.

Permanency Performance Indicators

Permanency Outcomes (6.5.a.)

The 2 MSA requires that by July 1, 2018 the monitor establish performance standards for three
permanency” indicators, informed by MDCPS’ certified baseline performance established during
the Stipulated Third Remedial Order (STRO). The standards must represent a substantial
improvement above the certified baseline performance. The parties agreed that the standards
take effect during Federal Fiscal Year (FFY) 2019 beginning on October 1, 2018.

The monitor analyzed MDCPS’ permanency data, took into consideration the certified baseline
performance established during the STRO and considered federal Child and Family Service
Reviews (CFSR) Round 3 Permanency Standards in establishing the performance standards. As a
result, the monitor established interim standards for MDCPS to achieve during FFY2019 and
FFY2020. The final performance standard takes effect during FFY2021.

Table 13. Permanency Outcome Performance Standards

 

 

 

 

 

 

 

 

 

 

 

e, STRO CFSR Round 3) FFY2019° FFY2020 P eae
ane MSA Indicator | Certified! Performance | Performance | Performance | Ei ead:
Section Baseline! Targets Standard | Standard ick nal)
Permanency for children entering care in a 12-

6.5.4.1. | month period 43.5% 40.4% 43.9% 45.7% 45.7%
(Baseline: October 1, 2014-September 30,2015)
Permanency for children in care for 12-23 months

6.5.a.2. | on the first day of a 12-month period 33.3% 41.0% 34.9% 38.3% 41.0%
(Baseline: October 1, 2015-September 30, 2016)
Permanency for children in care for 24 months or

6.5.a.3. | more on the first day of a 12-month period 31.1% 30.3% 31.4% 32.7% 32.7%
(Baseline: October 1, 2015-September 30, 2016)

 

 

26 Permanency is defined as discharges from foster care to reunification with the child’s parents or primary
caregivers, durable legal custody, guardianship or adoption.

73

 
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 75 of 81

Adoption Outcomes (6.5.c., 6.5.d.)

The 2° MSA requires that by March 15, 2018 the monitor establish adoption performance
standards informed by the certified baseline performance established during the Stipulated Third -
Remedial Order (STRO). The parties agreed that for all children in the custody of MDCPS who
were adopted in FFY2017 the monitor would validate the average and median lengths of time to
adoption finalization for each child from the date on which the child’s adoption goal was
established. The parties agreed that adoption performance standards must represent a
substantial improvement above the certified baseline performance established and the
performance standards would take effect October 1, 2018.

The monitor certified the baseline performance as an average of 14.8 months and a median of
9.0 months from the date on which a child’s adoption goal was established to adoption
finalization and established the following performance standards, which, if achieved,
demonstrate substantial improvement above the certified baseline:

¢ In FFY2019, the average length of time from the date on which a child’s adoption goal was
established to adoption finalization shall be 13.6 months and the median shall be 9.0
months.

e Beginning in FFY2020, the average length of time from the date on which a child’s
adoption goal was established to adoption finalization shall be 11.8 months and the
median shall be 8.8 months.

With the agreement of the parties, the permanency and adoption performance standards took
effect during FFY2019, which began on October 1, 2018 and concludes on September 30, 2019.
As such, the monitor will report MDCPS’ performance relative to the permanency and adoption
standards in the next annual 2" MSA report.

7. Transition to Independent Living

Notification of Cessation of Benefits (7.1)

MDCPS is required to provide each youth transitioning to independence with at least six months’
advance notice of the cessation of any health, financial, or other benefits that will occur at the
time of transition. MDCPS reported that 139 youth transitioned to independence during 2018.
Of those young adults, 33 youth (23.7 percent) were given advance notice of the cessation of
health benefits, 52 youth (37.4 percent) were given advance notice of the cessation of financial
benefits and 45 youth (32.4 percent) were given advance notice of the cessation of other
benefits.

74
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 76 of 81

Independent Living Service Plans (7.2)

MDCPS is required to provide to each foster youth age 14 years or older, regardless of his/her
permanency plan, an opportunity to participate in the creation of an appropriate Independent
Living service plan for a successful transition to adulthood. The monitoring team requested and
received information indicating that during the first half of 2018, January 1% to June 30*, there
were 1,780 children age 14 and older in custody. Of those youth, 1,290 (72.5 percent) had a
documented Independent Living service plan in MACWIS and 547 youth (30.7 percent)
participated in creating the plan. During the second half of 2018, July 1 to December 31%, there
were 1,012 children age 14 and older in custody. Of those youth, 828 (81.8 percent) had a
documented Independent Living service plan in MACWIS and 141 youth (13.9 percent)
participated in creating the plan. However, MDCPS did not submit information indicating
whether each foster youth age 14 years or older was provided an opportunity to participate in
the creation of an Independent Living service plan.

Independent Living Services (7.3)

The 2"5 MSA provides that each foster youth age 14 years and older will have access to the range
of supportive services necessary to support their preparation for and successful transition to
adulthood. This includes Independent Living services eligible for federal reimbursement under
the Chaffee program, which in part promotes employment or removes barriers to employment.
MDCPS must maintain sufficient resources to deliver these services.

The monitoring team requested and MDCPS submitted data on services provided during the
period to youth age 14 and older, including employment, community resources, transportation,
communication skills, social development, youth law, money management, self-care, decision
making, housing, relationships, daily living skills as well as the number of youth with no skill
modules documented. However, MDCPS did not submit information indicating whether each
foster youth age 14 years or older had access to these services. MDCPS’ performance during
each half of 2018 is charted below.

75
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 77 of 81

Table 14. Youth Receiving Independent Living Skills, 2018

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employment

Community Resources 232 13.0% 212 20.9%
Transportation 216 12.1% 194 - 19.1%
Communication Skills 286 16.0% 248 24.5%
Social Development 258 14.4% 217 21.4%
Youth Law 179 10.0% 144 14.2%
Money Management 324 18.1% 259 25.5%
Self-Care 294 16.5% 264 26.0%
Decision Making 346 19.4% 319 31.5%
Housing 216 12,1% 198 19.5%
Relationships 260 14.5% 263 25.9%
Daily Living Skills 252 14.1% 256 25.2%
No modules documented 729 40.9% 477 47.1%
Medical Coverage (7.4)

The 2"? MSA requires MDCPS to implement a policy and a process by which youth emancipating
from the foster care system at age 18 or beyond are enrolled for Medicaid coverage so that their
coverage continues without interruption at the time of emancipation. MDCPS reported that all
youth who emancipated from care during 2018 had Medicaid numbers and were eligible to
receive extended Medicaid. Youth are responsible for completing the Extended Medicaid
documents to recertify their coverage. MDCPS reported that 83 youth age 18 and over
emancipated from foster care in 20182” but could not report how many youth were enrolled for
Medicaid coverage so that the youth’s coverage continued without interruption at the time of
emancipation.

Start-Up Stipends (7.5)

MDCPS must implement a policy and a process by which youth emancipating from the foster care
system at age 18 or beyond receive a start-up stipend of at least $1,000.00 at the time of
emancipation, or as soon as practicable thereafter.?8 Of the 83 youth identified by MDCPS as
being age 18 and over who emancipated from foster care in 2018, 50 (60.2 percent) received a
start-up stipend at the time of emancipation or shortly thereafter.

 

27 The monitoring team identified in the cohort data 87 youth age 18 and over who emancipated from foster care
in 2018 as reflected in Table 2.
28 MDCPS reported that start-up stipends provided during 2018 were $1,500 each.

76
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 78 of 81

MDCPS also provided the policy on start-up stipends, which explains, in part, that not every youth
who emancipates from care is entitled to a start-up stipend. The policy provides that a start-up
stipend is available to youth who leave care after turning age 16 and have participated in
Independent Living Program activities. The youth must have been in care for a minimum of six
months. Acceptable purchases include any items associated with the establishment of a home
such as dishes, cooking utensils, furniture, appliances and other home products. In addition, a
youth released from custody at age 17 who has a job may use a portion of the stipend to purchase
or repair a car if the vehicle is needed in the youth’s job and the youth already has the basic items
needed to live independently.

Housing Resource Specialists (7.6)

MDCPS is required to implement a policy and a process by which youth emancipating from the
foster care system at age 18 or beyond have access to a housing resource specialist responsible
for assisting the youth to obtain an adequate living arrangement.

MDCPS stated that a housing specialist was available to all youth during 2018. For January
through May 2018, Independent Living services were provided through a sub-grant with a private
social service agency. Through those services, all youth reportedly had access to a Transition Care
Coach who worked with the MDCPS workers to identify any youth who could benefit from
Aftercare Services, including apartment placements and/or other appropriate living
arrangements. As of June 1, 2018, MDCPS assumed responsibility for administering Independent
Living services and all youth had access to both their foster care worker and Transitional
Navigators who could assist with obtaining adequate living arrangements through referrals to
and coordination with other agencies.

MDCPS did not produce information indicating the number of youth emancipating from care
requiring a housing specialist. However, MDCPS reported that of the 83 youth the agency
identified who emancipated from care in 2018, 21 (25.3 percent) accessed a housing resource
specialist.

State Educational Training and Vocational (ETV) Program (7.7)

MDCPS must continue to implement policies and processes which ensure that youth
emancipating from the foster care system at age 18 or beyond receive services and support under
the State Educational Training and Vocational (ETV) Program for which they are eligible. MDCPS
did not submit information on the number of youth eligible for ETV services. However, MDCPS
reported that during FFY2018, 98 youth received ETV funds.

77
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 79 of 81

Identification and Essential Documentation (7.8)

MDCPS committed to assist youth in obtaining or compiling the following documents and such
efforts shall be documented in the child’s case record:

e Educational records, such as a high school diploma or general equivalency diploma, and
a list of schools attended, when age-appropriate;

* A social security or social insurance number;
e Aresume, when work experience can be described;

e Adriver’s license, when the ability to drive is a goal; if not a driver’s license, then a
state-issued, photo identification;

e An original or certified copy of the youth’s birth certificate:

e Previous placement information;

¢ Documentation of immigration, citizenship, or naturalization, when applicable;

e Documentation of tribal eligibility or membership;

e Death certificates when parents are deceased;

e Alife book or a compilation of personal history and photographs, as appropriate; and

© Alist of known relatives, with relationships, addresses, telephone numbers, and
permissions for contacting involved parties.

The monitoring team cannot validate the data provided by MDCPS for this commitment. Data
was provided containing demographic information for 404 youth who were 17 years old and had
a plan of APPLA during the first half of the year. However, most of the information regarding
these standards for those youth was blank. For the 7.8 measures, MDCPS reported on 76 youth
who emancipated from care between January 1, 2018 and June 30, 2018. For measures 7.5 and
7.6, MDCPS reported on only 38 youth who emancipated from care during the first half of 2018.

8. Child Well-Being
Physical and Mental Health Care

Initial Medical Screenings (8.1.a.)

MDCPS agreed that by July 1, 2018 at least 70 percent of children shall have an initial medical
screening within seven days of the child's entry into foster care. Data provided by MDCPS indicate
the Department met the standard for a timely initial medical exam in 2018 for only 59.2 percent

78
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 80 of 81

of children.29 The monitoring team reviewed case and medical appointment notes in MACWIS
for 71 children identified by MDCPS as having an initial health screening completed within seven
days of the child’s entry into foster care. All the cases featured notes supporting that an initial
medical screening was completed timely.

Comprehensive Medical Exams (8.1.b.)

MDCPS agreed that by July 1, 2018, at least 70 percent of children shall have an initial EPSDT or
other comprehensive medical examination within 60 days of the child’s entry into foster care.
MDCPS provided data from MACWIS, which indicate that 69.5 percent of youth received a timely
first comprehensive medical exam in 2018. The monitoring team reviewed case and medical
appointment notes in MACWIS for 100 children identified by MDCPS as having a comprehensive
medical exam completed within 60 days of the child’s entry into foster care. In only 51 percent
of the cases reviewed, the monitoring team found documentation supporting that a full EPSDT
or other comprehensive medical exam, including a mental health screening, was completed
timely.

Periodic and Ongoing Medical Exams (8.1.c.)

The 2°? MSA requires that following an initial EPSDT or other comprehensive medical
examination, children shall receive periodic and on-going medical examinations according to the
periodicity schedule set forth by the EPSDT program. The Agreement calls for the monitor to set
a performance standard for MDCPS to meet by July 1, 2019. The monitor established a
performance standard of 45 percent and will report on MDCPS’ performance relative to this
commitment in the next annual report.

Follow-up Treatment (8.1.d.)

MDCPS agreed that by July 1, 2018, at least 60 percent of children shall receive recommended
follow-up treatment throughout the time they are in foster care. MDCPS did not provide data for
this commitment for 2018.

Dental Exams (8.1.e.)

MDCPS agreed that by July 1, 2018, at least 60 percent of children shall have a dental examination
within 90 days of the child’s entry into foster care.2° Data provided by MDCPS indicate that 47.6
percent of youth received a timely initial dental examination in 2018. The monitoring team

 

29 Data provided by MDCPS excluded all entries except the first for each child in the year from data and
calculations for 8.1.a, 8.1.b and 8.1.e.

3° Exceptions include if the child has had an examination within six months prior to placement or if they are under
the age of four. Foster children who reach the age of four while in foster care shall receive a dental examination
within 90 calendar days of his/her fourth birthday.

79
Case 3:04-cv-00251-TSL-FKB Document 845 Filed 06/11/19 Page 81 of 81

reviewed case and medical appointment notes in MACWIS for 100 children identified by MDCPS,
as having a dental exam completed within 90 days of the child’s entry into foster care. In 82
percent of the cases reviewed, there were notes supporting that an initial dental exam was
completed timely. . , .

Medical Records (8.1.f.)

Per the 2"4 MSA, MDCPS committed to provide foster parents or facility staff with the completed
foster child information form or other electronic record containing available medical, dental,
educational and psychological information about the child within 15 days of placement. The
parties agreed that by July 1, 2018, MDCPS would meet an interim performance standard of 75
percent for this commitment. MDCPS did not provide data for this commitment for 2018.

Medicaid information (8.1.g.)

MDCPS agreed that by July 1, 2018, 85 percent of children shall have their Medicaid information
provided to foster parents or facility staff at the time of placement. MDCPS did not provide data
for this commitment for 2018.

Educational Services

The 2" MSA requires that MDCPS ensure children receive educational services. Specifically,
MDCPS is required to:

e Review the educational record of each child who enters custody for the purpose of
identifying the child’s general and, if applicable, special educational needs and shall
document the child’s educational needs within 30 calendar days of his/her entry into
foster care (8.2.a.).

* Take reasonable steps to ensure that school-age foster children are registered for and
attending accredited schools within seven calendar days of initial placement or any
placement change, including while placed in shelters or other temporary placements
(8.2.b.).

° Make all reasonable efforts to ensure the continuity of a child’s educational experience
by keeping the child in a familiar or current school and neighborhood, when this is in the
child’s best interests and feasible, and by limiting the number of school changes the child
experiences (8.2.c.).

MDCPS did not provide data for any of the above referenced educational service commitments
for 2018.

80
